EXECUTION VERSION





 

SHARE AND ASSET
PURCHASE AGREEMENT
 









BY AND AMONG


USG FOREIGN INVESTMENTS, LTD.


USG (U.K.) LTD.


USG CORPORATION


AND


KNAUF INTERNATIONAL GMBH


KNAUF AMF CEILINGS LTD.










 

Dated: August 7, 2012
 




-1-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

SHARE AND ASSET PURCHASE AGREEMENT
THIS SHARE AND ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of August 7,
2012 is entered into by and among:
(i)    USG Foreign Investments, Ltd., a corporation incorporated under the laws
of Delaware, United States of America, with its principal place of business
located at 550 West Adams Street, Chicago, Illinois, 60661 (the “Share Seller”);
(ii)    USG (U.K.) Ltd., a limited company incorporated under the laws of
England and Wales, with its principal office located at 1 Swan Road, South West
Industrial Estate, Peterlee, County Durham, SR8 2HS (the “Asset Seller”)
(the Share Seller and the Asset Seller collectively the “Sellers” and each
individually a “Seller”); and
(iii)    USG Corporation, a corporation incorporated under the laws of the state
of Delaware, United States of America, with its principal place of business
located at 550 West Adams Street, Chicago, Illinois, 60661;
(iv)    Knauf International GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organized under the laws of Germany, with its registered
office located at Iphofen, Germany, and registered with the commercial register
of the local court (Amtsgericht) of Wuerzburg under HRB 5956 (the “Share
Buyer”); and
(v)    Knauf AMF Ceilings Ltd., a limited company incorporated under the laws of
England and Wales, with its principal office located at Thames House, 6 Church
Street, Twickenham, Middlesex TW1 3Nj (the “Asset Buyer”).
(The Share Buyer and the Asset Buyer collectively the “Buyers” and each
individually a “Buyer”; each of the Sellers and the Buyers are sometimes
individually referred to as a “Party” and collectively as the “Parties”).



-2-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

PREAMBLE
WHEREAS, the Sellers are engaged, directly or indirectly through the Transferred
Companies and the Transferred Assets in: (a) the business of manufacturing,
supplying and selling ceiling grids in the Territory (the “Ceiling Grid
Business”) and (b) the business of manufacturing, supplying and selling
ready-mix finishing compounds products in the Territory (the “Compound
Business”) (such Ceiling Grid Business and such Compound Business as currently
conducted by the Sellers, the “Business”);
WHEREAS, the Share Buyer desires to purchase, and the Share Seller desires to
sell, the Shares (as hereinafter defined), for the purchase price and upon the
terms and conditions hereinafter set forth;
WHEREAS, the Asset Buyer desires to purchase, and the Asset Seller desires to
sell, the Transferred Assets (as hereinafter defined), for the purchase price
and upon the terms and conditions hereinafter set forth;
WHEREAS, simultaneously with the consummation of the transactions contemplated
by this Agreement, the Parties wish to enter into the Related Agreements (as
hereinafter defined).
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the Parties agree as follows:
(All capitalized terms used and not defined in this Agreement shall have the
meaning set forth in Exhibit A.)

-3-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Section 1.    PURCHASE, SALE AND TRANSFER OF SHARES AND ASSETS
1.1
Purchase, Sale and Transfer of the Shares

Effective as of the Closing Date, the Share Seller hereby sells (verkauft),
transfers and assigns (tritt ab) the Shares to the Share Buyer, free and clear
of any Liens. The Share Buyer hereby accepts such sale, transfer and assignment.
The transfer and assignment in rem (dingliche Übertragung) of the Shares is
subject to (aufschiebend bedingt) the payment of the Unadjusted Purchase Price
as provided in Section 2.1 hereof.
1.2
Right to Profits

The sale and transfer of the Shares shall include any and all rights associated
with, or otherwise pertaining to, the Shares including, without limitation, the
rights to receive dividends of the Target Company declared but not yet paid out,
unless those dividends have been taken into account in the determination of
Indebtedness, in which case the dividends shall be for the account of the Share
Seller.
1.3
Sale and Purchase of the Transferred Assets; Retained Assets

1.3.1    Transferred Assets
Subject to the restrictions provided in Section 1.5, if applicable, at the
Closing and effective as of the Closing Date, the Asset Buyer shall purchase and
acquire from the Asset Seller, and the Asset Seller shall sell and transfer to
the Asset Buyer, free and clear of all Liens other than Permitted Liens, all of
the Asset Seller’s right, title and interest in and to the assets, contracts,
rights and interests, tangible and intangible, that are owned by the Asset
Seller as of the Closing Date, except for the Retained Assets (hereinafter
collectively the “Transferred Assets”). Such Transferred Assets shall include,
without limitation:
(a)    Inventory. All the Inventory owned by the Asset Seller;
(b)    Accounts Receivable. All accounts receivable (including royalties
receivable) owned by the Asset Seller, any unpaid interest accrued on accounts
receivable and any security or collateral relating thereto;
(c)    Tangible Personal Property. All the tangible personal property and
equipment owned by the Asset Seller, including, without limitation, fixtures,
machinery and equipment, tools, maintenance machinery and equipment, computer,
hardware, network equipment, office furniture and office equipment, other
furnishings, trucks, automobiles and other vehicles and transportation
equipment, and leasehold improvements, in particular, without limitation, as
listed on the fixed asset registers attached hereto as Schedule 1.3.1(c), the
list being subject to and changing following acquisitions, disposals and
replacements until the Closing in the ordinary course in accordance with
Section 7.2 below (the “Tangible Personal Property”);
(d)    Owned IP. All rights, title and interest of the Asset Seller in and to
the Intellectual Property owned by the Asset Seller listed in Schedule 5.17(a)
(the “Transferred IP”);
(e)    Contracts. Any and all rights and obligations of the Asset Seller under
and relating

-4-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

to all Contracts to which the Asset Seller is a party other than the Retained
Contracts (the “Transferred Contracts”); the Transferred Contracts which qualify
as Material Contracts are listed in Schedule 1.3.1(e) hereto;
(f)    Permits. Any and all licenses, permits, approvals, waivers and consents,
issued by any Governmental Authority and addressed to the Asset Seller to the
extent the same are legally transferable; and
(g)    Goodwill. The goodwill, custom and connections of the Asset Seller
relating to the Business, together with the exclusive right for the Asset Buyer
to represent as carrying on the Business as successor of the Asset Seller;
(h)    Personnel Records. All personnel records and other records, to the extent
the Asset Seller is not required by Law to retain such records in its
possession; and
(i)    Tenders. Subject to Section 1.5.3 below, the benefits of any Tenders.
1.3.2    Retained Assets
Anything in Section 1.3.1 to the contrary notwithstanding, Asset Buyer shall
under no circumstances be construed to purchase or have purchased (or to have
the obligation to purchase) any interest whatsoever in any of the Retained
Assets. All of the following items shall exclusively be the “Retained Assets”:
(a)    Cash. All cash, cash equivalents and marketable investments;
(b)    Retained Personnel Records. All personnel records and other records, to
the extent the Asset Seller is required by Law to retain such records in its
possession;
(c)    Tax Refunds. All claims for refund of Taxes and other governmental
charges of whatever nature attributable to any time period before and including
the Closing Date;
(d)    Retained Contracts. Any and all rights and obligations of the Asset
Seller under and relating to the Contracts set forth in Schedule 1.3.2(d)
(collectively, the “Retained Contracts”);
(e)    Retained Intellectual Property. Any and all of the Intellectual Property
owned or used by or licensed to the Sellers' Group, whether or not used in the
Business, including but not limited to the Retained Names (as defined in
Section 8.2) (the “Retained IP”), other than (i) any of the Transferred IP and
(ii) any of the rights, title or interest granted by companies of the Sellers’
Group under the License Agreements and the Patent Assignment Agreement;
(f)    Retained Pension Plan. The employee pension plan of the Asset Seller
described in Schedule 1.3.2(f) (the “Retained Pension Plan”); and
(g)    Corporate Records. All corporate records and documents, including, but
not limited to minute books, stock books, stock ledger and corporate seal of the
Asset Seller.
1.4
Assumption of Liabilities; Retained Liabilities

1.4.1    Assumption of Liabilities

-5-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

The Asset Buyer shall assume with effect as of the Closing Date, and shall
thereafter pay, perform and discharge as and when due, all Liabilities of the
Asset Seller to the extent they are not Retained Liabilities (collectively, the
“Assumed Liabilities”). The Assumed Liabilities shall include, without
limitation:
(a)    Liabilities of the Asset Seller (i) set forth in the Reference Date
Accounts of the Asset Seller and individually identified in Schedule 1.4.1(a)
hereto or (ii) incurred in the ordinary course of business from the Reference
Date until and including the Closing Date;
(b)    Trade Payables. All Liabilities of the Asset Seller that constitute trade
payables;
(c)    Contracts. Any and all Liabilities arising under the terms of the
Transferred Contracts; and
(d)    Employee Liabilities. Any and all Liabilities of the Asset Seller towards
Transferred UK Employees, including Liabilities in connection with claims of
employees for salaries, bonuses, pensions, paid vacation and any other benefits
other than Liabilities in connection with the Retained Pension Plan. For the
avoidance of doubt, this Section 1.4.1(d) shall not apply to any Transferred UK
Employees which do not transfer to the Asset Buyer upon Closing in accordance
with applicable Laws.
1.4.2    Retained Liabilities
Notwithstanding anything in Section 1.4.1, the Asset Seller shall retain and the
Asset Buyer shall not assume or be responsible or liable in any way for or with
respect to any Liabilities of the Asset Seller (i) relating to or arising out of
the Retained Assets (including, for the avoidance of doubt, the Retained Pension
Plan) and/or (ii) relating to any Taxes (collectively, the “Retained
Liabilities”). For the avoidance of doubt, Liabilities for Taxes which transfer
to the Asset Buyer under mandatory Law are Indemnifiable Taxes.
1.5
Assignability and Material Consents

1.5.1    Non-Assignable Items
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute an agreement to sell, assign or transfer any Transferred Asset,
or any claim, right or benefit arising under or resulting from any Transferred
Asset, to the Asset Buyer, if an attempted sale, assignment or transfer thereof,
without novation or the prior consent, approval, authorization, waiver or
agreement of another Person (a “Third Party Consent”), would (i) violate or is
otherwise prohibited under any applicable Law, (ii) constitute a breach or other
contravention of the rights of a third party, (iii) be ineffective with respect
to any party to an agreement concerning such asset, or (iv) in any way adversely
affect the rights thereunder of the Asset Seller or, upon transfer, of the Asset
Buyer, as the case may be (the “Non-Assignable Items”).
1.5.2    Material Consents
With respect to the Contracts and assets listed in Schedule 1.5.2 (which are
Material Contracts, other material Contracts or material Transferred Assets) (i)
which are Non-Assignable Items, or (ii) in respect of which the consummation of
the transactions contemplated hereby would violate or result in the breach or
termination thereof, constitute a default or an event of default

-6-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

thereunder, or result in an acceleration, termination, suspension or
modification thereof (collectively, the “Consent Items”):


(a)    the Sellers shall (at the Sellers' cost and expense) use their
commercially reasonable efforts to obtain, prior to the Closing, all Third Party
Consents necessary to authorize, approve or permit the sale, assignment,
transfer or continuation of such Consent Items (the “Material Consents”) to or
with the Buyers (including for the purposes hereof at the Buyers' sole
discretion, the Business) or to otherwise novate such Consent Items for the
benefit of the Buyers (or the Business), provided that:
(i)    in soliciting the Material Consents or novations, the Sellers’ Group
shall, as applicable and upon Buyers' prior written consent, which shall not be
unreasonably withheld or delayed, provide such relevant disclosure of the
transactions contemplated hereby to the relevant third parties as may be
reasonably required;
(ii)    Buyers shall reasonably assist and cooperate in good faith with the
Sellers’ Group to obtain the Material Consents or novations by providing any
information or otherwise taking any actions which the Sellers’ Group may
reasonably request; and
(iii)    the Sellers’ Group shall not be required to make any payment or deliver
any guarantee, comfort letter or similar undertaking to any third party to
obtain a Material Consent or novation and shall not accept any change to any
contracts or other assets in order to obtain a Material Consent or novation
without the prior written consent of Buyers, which consent shall not be
unreasonably withheld or delayed; and
(b)    in the event that any Material Consent or novation is not obtained on or
prior to Closing, the Sellers’ Group shall:
(i)    continue to use commercially reasonable efforts (on the basis described
above) to obtain such Material Consent or novation until the earlier of (x) the
date which is three (3) months after the Closing Date, (y) the date of
expiration of the relevant Consent Item (provided that the Sellers’ Group shall
not be obligated to extend the stated term of the relevant Consent Item,
including pursuant to any available renewal option), and (z) the termination by
the relevant third party of the relevant Consent Item; and
(ii)    cooperate in good faith with the Buyers to put in place, to the extent
permitted by Law or the terms of the respective Consent Item, such arrangements
as the Sellers and the Buyers may, acting in good faith, find with respect to
such Consent Item (which arrangements may include entering into subleases or
subcontracts with, or acting as agent for, the Buyers or the Business), in order
to provide to the Buyers or the Business to the fullest extent practicable and
legally feasible subject to the performance by the Buyers and the Business (at
the Buyers’ sole expense) of all applicable obligations thereunder arising after
Closing, benefits reasonably equivalent to obtaining the Material Consent, until
the earlier of (x) the termination of the relevant Consent Item by the relevant
members of the Sellers’ Group; provided, however, that the Sellers’ Group shall
have the right to terminate the respective Consent Item at the earliest date
permitted under such Consent Item subject to reasonable notice to the Buyers,
but in no event earlier than three (3) months after the Closing Date, (y) the
date of expiration of the relevant Consent Item (provided that no Seller shall
be obligated to extend the stated term of the relevant Consent Item, including
pursuant to any available automatic renewal option), and (z) the termination by
the

-7-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

relevant third party of the respective Consent Item.
1.5.3    Tenders
(a)    After Closing, the Asset Buyer shall be solely responsible for any
ongoing work required to be carried out pursuant to or in respect of any bids,
tenders or sales or service proposals of the Asset Seller in relation to the
Business which are outstanding on or prior to the Closing Date and which, if
accepted, will constitute a contract binding on the Asset Seller as set forth in
Schedule 1.5.3 (the “Tenders”). The Asset Seller and the Asset Buyer will
cooperate and use their respective commercially reasonable efforts to notify
promptly the person who invited to any Tender and to obtain, as soon as possible
after Closing, to the extent required, any third party consent for any
obligations or ongoing work in relation to the Tenders to be carried out by the
Asset Buyer after Closing. If any such third party consent is not obtained in
respect of a Tender within three (3) months after Closing, the Asset Seller
shall, in its sole and absolute discretion, be entitled to withdraw or terminate
such Tender.
(b)    For the avoidance of doubt, insofar as any Tender is accepted and becomes
a binding contract of the Asset Seller prior to Closing, the provisions of
Sections 1.5.1 and 1.5.2 shall apply to such contracts.
Section 2.    PURCHASE PRICE
2.1
Unadjusted Purchase Price

(a)    Not later than four (4) Business Days before the Closing Date, for the
purpose of calculating the Unadjusted Purchase Price pursuant to Section 2.1(c),
Sellers’ Representative shall deliver to the Buyers (i) a statement with the
calculation and the amount of each of the Estimated Closing Indebtedness
(detailing the Estimated Closing Indebtedness Liabilities, the Estimated Closing
Indebtedness Assets and the Estimated Closing Cash, each shown in Euro-amounts)
and the Estimated Closing Working Capital and (ii) a balance sheet prepared in
the same manner as the Closing Accounts, from which the Estimated Closing
Indebtedness and the Estimated Closing Working Capital have been determined.
(b)    The aggregate cash consideration to be paid for the Acquired Interests
shall be (i) equal to seventy nine million five hundred twenty six thousand four
hundred U.S.-Dollars (USD 79,526,400) (the “Purchase Price”), (ii) subject to
adjustment in accordance with Section 2.2 hereof and (iii) paid by the Buyers to
the Sellers in accordance with Sections 2.1(c) and 2.3.
(c)    At the Closing, the Buyers shall pay to the Sellers in immediately
available funds:
(i)    in U.S. Dollars, an amount equal to the result of (A) the Purchase Price,
(B) minus the Estimated Closing Indebtedness Liabilities (to be converted into
U.S. Dollars at the Conversion Rate), and (C) as the case may be, (x) minus the
amount by which the Estimated Closing Working Capital is less than the Target
Working Capital or (y) plus the amount by which the Estimated Closing Working
Capital exceeds the Target Working Capital, (in each case of (x) or (y), such
amount to be converted into U.S. Dollars at the Conversion Rate); and
(ii)    in Euros, an amount equal to the result of (A) the Estimated Closing
Cash

-8-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

plus (B) the Estimated Closing Indebtedness Assets (the aggregate amount
resulting from (i) plus (ii) shall be referred to as the “Unadjusted Purchase
Price”).
(d)    The Unadjusted Purchase Price shall be allocated among the Acquired
Interests in accordance with Schedule 2.1(d).
2.2
Purchase Price Adjustment

2.2.1    Closing Accounts and Closing Statements
(a)    As soon as practicable, but in no event later than sixty (60) calendar
days after the Closing Date, the Sellers’ Representative shall prepare and
deliver to the Buyers the Closing Accounts. On the basis of the Closing
Accounts, and concurrently with the delivery thereof to the Buyers, Sellers’
Representative shall provide the Buyers with: (i) a statement containing a
calculation of the Indebtedness as of the Closing Date determined in accordance
with the Methodologies (the “Closing Indebtedness Statement”); (ii) a statement
containing a calculation of the Closing Working Capital determined in accordance
with the Methodologies (the “Closing Working Capital Statement”); (iii) a
statement containing a calculation of the Adjustment Amount (as hereinafter
defined), if any; and (iv) a written statement by KMPG that the Closing
Accounts, the Closing Indebtedness Statement and the Closing Working Capital
Statement have been prepared in accordance with the Methodologies and consistent
with the statement and the balance sheet referred to in Section 2.1(a). The
Closing Indebtedness Statement and the Closing Working Capital Statement shall
be collectively referred to as the “Closing Statements”.
(b)    Cooperation. The Buyers shall, and shall cause the statutory auditors and
other advisors of the Business after Closing to reasonably cooperate and respond
to questions and requests for information submitted by the Sellers or their
representatives necessary for the preparation of the Closing Accounts and the
Closing Statements. After having received a reasonable prior notice, the Buyers
shall, and shall cause the statutory auditors of the Business, to provide
Sellers or their representatives with access, at normal business hours and at
Sellers' own expense, to Buyers' representatives and to all books and records to
the extent related to the Transferred Companies, the Transferred Assets, the
Assumed Liabilities and the Business, for the preparation and review of the
Closing Accounts and Closing Statements.
2.2.2    Disputes
(a)    The Buyers shall, within thirty (30) Business Days from the date of the
submission of the Closing Accounts and the Closing Statements (the “Review
Period”), complete, at their own costs and expenses, their review thereof and
notify the Sellers’ Representative in writing of its objection(s) to any of the
Closing Accounts and Closing Statements (the “Objection”). Any Objection can be
based only upon an error in the Closing Accounts or in the Closing Statements or
failure to comply with Section 2.2.1, in each case where such error or failure
affects the calculation set forth in the Closing Statements. Any Objection shall
set forth a specific and reasonably detailed description of the items and
amounts contested in such Objection (the “Disputed Items”), the revisions to the
Closing Accounts and/or Closing Statements which the Buyers believe should be
made, and Buyers' calculation, if any, of the Adjustment Amount. The Buyers
shall be deemed to have accepted any items not specifically disputed in the
Objection and, after expiry of the Review Period, shall not be entitled to (i)
raise new items or (ii) modify the nature or amount of the Disputed Items set
out in an Objection. Failure to so notify Sellers’ Representative within the
Review Period shall constitute acceptance and approval of the Closing Accounts
and the Closing Statements, which shall become

-9-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

final and binding upon the Sellers and the Buyers.
(b)    If within fifteen (15) Business Days after the submission by Buyers of
any Objection (the “Negotiation Period”), the Buyers and Sellers’ Representative
are unable to resolve all the Disputed Items after using their good faith
efforts to reach a resolution, they shall submit the unresolved Disputed Items
to the office of PricewaterhouseCoopers in Frankfurt am Main, Germany, or, if
PricewaterhouseCoopers is unwilling or cannot accept its mission, to another
internationally recognized firm of independent public accountants as to which
Sellers’ Representative and the Buyers mutually agree (in each case the
“Independent Accounting Firm”). If Sellers’ Representative and the Buyers cannot
agree on an alternative independent accounting firm within five (5) Business
Days after the end of the Negotiation Period, each of Sellers’ Representative or
the Buyers shall be entitled to request the designation of such firm by the
President of the Chamber of Industry and Commerce in Düsseldorf.
(c)    Promptly after determination of the Independent Accounting Firm, Buyers
and/or Sellers’ Representative shall each submit a written statement on the
unresolved Disputed Items together with the relevant documentation in relation
thereto to the Independent Accounting Firm. The Buyers and Sellers’
Representative shall cause that the Independent Accounting Firm be provided with
any other information and documentation that it may reasonably request as soon
as reasonably practicable. The Buyers and Sellers’ Representative shall instruct
the Independent Accounting Firm to act as expert in accounting and not as an
arbitrator, and to limit its examination to the unresolved Disputed Items. The
Independent Accounting Firm shall (x) give the Parties a reasonable opportunity
to provide written and oral submissions to it; (y) require that the Parties
provide to each other a copy of any written submissions at the same time as they
are made to the Independent Accounting Firm; and (z) allow each Party to be
present while oral submissions are being made by any other Party. The Buyers and
Sellers’ Representative shall request the Independent Accounting Firm to use its
best efforts to deliver a preliminary report setting forth its resolution and,
if applicable, its calculation of the Disputed Items, as promptly as
practicable, but no later than thirty (30) calendar days following its
appointment. The Buyers and Sellers’ Representative shall have the opportunity
to provide comments to the Independent Accounting Firm regarding the preliminary
report within fourteen (14) calendar days from the date of such preliminary
report (and such comments shall be communicated forthwith to the respective
other Party). The Independent Accounting Firm shall deliver a final written
report within sixty (60) calendar days following its appointment. The
determination of the unresolved Disputed Items by the Independent Accounting
Firm in its preliminary and final reports shall state which adjustments should
be made to the Closing Statements (including a calculation of the resulting
Adjustment Amount, if any), and shall be delivered to Sellers’ Representative
and the Buyers as promptly as practicable. The determination in the Independent
Accounting Firm’s final report shall be final, conclusive and binding upon the
Sellers and the Buyers, except in the event of manifest error. The Buyers and
Sellers’ Representative shall, and shall procure that their accountants and
other advisers shall, and shall instruct the Independent Accounting Firm to keep
all information and documents provided to them pursuant to this Section
confidential and not use the same for any purpose, except in connection with the
preparation of the Closing Statements or the resolution of the Disputed Items.
The fees and expenses of the Independent Accounting Firm and the expert
proceedings shall be initially advanced and shared equally between the Sellers,
on the one hand, and the Buyers, on the other hand (i.e., 50/50). The
Independent Accounting Firm shall ultimately decide in its reasonable discretion
(billiges Ermessen) having regard to its decision and the original points of
view and requests of the Parties pursuant to section 91 of the German Code of
Civil Procedure (Zivilprozessordnung – ZPO) regarding the allocation of its fees
and expenses and the costs of the expert proceedings, including reasonable fees
and expenses of the Parties for their advisors.

-10-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(d)    The Closing Accounts and the Closing Statements (i) to which Buyers do
not object in accordance with Section 2.2.2(a), or (ii) as to which the Buyers
and Sellers’ Representative agree, or (iii) as otherwise conclusively and
bindingly determined in accordance with Section 2.2.2(c) shall be referred to as
the “Final Closing Accounts” and the “Final Closing Statements”, respectively.
2.2.3    Adjustment
(a)    If and to the extent the Closing Working Capital as set forth in the
Final Closing Statements (the “Final Working Capital”), is greater or less than
the Estimated Closing Working Capital, the following adjustments shall be made:
(i)    If the Final Working Capital is less than the Estimated Closing Working
Capital and such shortfall exceeds the amount of EUR 150,000, the Share Seller
shall pay to the Share Buyer the entire amount of the shortfall.
(ii)    If the Final Working Capital is greater than the Estimated Closing
Working Capital and such excess is greater than EUR 150,000, the Share Buyer
shall pay to the Share Seller the entire amount of such excess.
(b)    If and to the extent the Indebtedness as set forth in the Final Closing
Statements (the “Final Indebtedness”) is greater or less than the Estimated
Closing Indebtedness, the following adjustments shall be made:
(i)    To the extent that the Final Indebtedness is less than the Estimated
Closing Indebtedness, an amount equal to such shortfall shall be paid by Share
Buyer to the Share Seller.
(ii)    To the extent that the Final Indebtedness is greater than the Estimated
Closing Indebtedness, an amount equal to such excess shall be paid by the Share
Seller to Share Buyer.
(c)    All amounts payable by the Share Buyer or the Share Seller, as the case
may be, pursuant to this Section 2.2.3 shall be netted against all amounts
payable to such Party by the other Parties pursuant to this Section 2.2.3 and
the resulting net aggregate of such adjustments shall be referred to as the
“Adjustment Amount”.
(d)    The Adjustment Amount shall be paid in immediately available funds within
seven (7) calendar days following the determination of the Final Closing
Accounts and the Final Closing Statements, and shall bear interest from the
Closing Date through and including the date of actual payment at a rate equal to
two percent (2%) per annum.
(e)    The Unadjusted Purchase Price plus or less, as the case may be, the
Adjustment Amount, shall be referred to as the “Final Purchase Price”.
(f)    Allocation of Adjustment Amount. The Adjustment Amount shall be allocated
among the Acquired Interests in accordance with Schedule 2.2.3(f). The
allocation to the individual Transferred Assets to be acquired from the Asset
Seller shall be based on the fair market value of each such Transferred Asset.
The allocation shall be agreed between the Asset Seller and the Asset Buyer.
(g)    To the extent any Adjustment Amount shall be payable, the Parties shall
in no event

-11-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

be entitled to set-off such Adjustment Amount against any amount otherwise
payable under this Agreement by the respective other Party, including without
limitation any indemnity payable under Section 11.1 or Section 11.2 hereof.
2.3
General Method of Payment

The payment of the Unadjusted Purchase Price shall be made in accordance with
Section 2.1(c), and the payment of the Adjustment Amount shall be made in Euros,
in each case by irrevocable wire transfer in immediately available funds to such
bank account as the recipient shall designate in writing at the latest ten (10)
Business Days prior to the date when such payment becomes due. If not paid in a
timely fashion, any sums due and payable under this Agreement shall bear
interest at a rate equal to five percent (5%) per annum from and including the
day payment was due through and including the day payment is made. For the
avoidance of doubt, any interest pursuant to the preceding sentence shall be
payable in addition to the interest set forth in Section 2.2.3(d) above.
Section 3.    CONDITIONS TO CLOSING
3.1
Conditions to Buyers' Obligations

The obligations of the Buyers to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, on or prior to the Closing Date
of each of the following conditions (the “Buyers’ Conditions”), any of which may
be waived by the Buyers at their sole discretion:
(a)    Execution and Delivery of the Transaction Documents. The Sellers have
delivered to the Buyers:
(i)    a counterpart of the Patent Assignment Agreement in substantially the
form attached hereto as Schedule 3.1(a)(i);
(ii)    a counterpart of the Copyright License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(ii);
(iii)    a counterpart of the Trade Secrets License Agreement in substantially
the form attached hereto as Schedule 3.1(a)(iii);
(iv)    a counterpart of the Trademark License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(iv); and
(v)    a counterpart of the Trademark and Domain Name License Agreement in
substantially the form attached hereto as Schedule 3.1(a)(v);
each duly executed by the Sellers or their Affiliates a party thereto, as the
case may be.
(b)    No Material Adverse Effect. The Sellers have delivered to the Buyers a
written confirmation by the Sellers substantially in the form attached hereto as
Schedule 3.1(b) that after the date hereof and up to and including the Closing
Date, no event has occurred that has a Material Adverse Effect.

-12-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

3.2
Conditions to Sellers’ Obligations.

The obligations of the Sellers to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, on or prior to the Closing Date
of each of the following conditions (the “Sellers’ Conditions”), any of which
may be waived by the Sellers at their sole discretion:
Execution and Delivery of the Transaction Documents. The Buyers have delivered
to the Sellers:
(i)    a counterpart of the Patent Assignment Agreement in substantially the
form attached hereto as Schedule 3.1(a)(i);
(ii)    a counterpart of the Copyright License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(ii);
(iii)    a counterpart of the Trade Secrets License Agreement in substantially
the form attached hereto as Schedule 3.1(a)(iii);
(iv)    a counterpart of the Trademark License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(iv); and
(v)    a counterpart of the Trademark and Domain Name License Agreement in
substantially the form attached hereto as Schedule 3.1(a)(v);
each duly executed by the Buyers or their Affiliates a party thereto, as the
case may be.
3.3
Mutual Closing Conditions.

The obligations of all Parties to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, on or prior to the Closing Date
of the following conditions (the “Mutual Conditions”):
(a)    Governmental Approvals. All Governmental Approvals listed in
Schedule 3.3(a) shall have been obtained and/or any applicable waiting periods
shall have expired.
(b)    Completion of the Restructuring. The Restructuring Steps set forth in
Schedule 3.3(b) shall have been completed.
3.4
Obligations of the Parties.

The Parties shall notify each other in writing without undue delay
(unverzüglich) as soon as (i) they become aware of any facts or circumstances
which are likely to delay or endanger satisfaction of any of the Buyers’
Conditions, Sellers’ Conditions, or Mutual Conditions (together, the “Closing
Conditions”) and (ii) any of the Closing Conditions have been satisfied.
3.5
Frustration of Closing Conditions.

Neither any of the Buyers nor any Seller may rely on, or seek any
indemnification based on, the failure of any Closing Condition to be satisfied,
if such failure was caused by such Party’s

-13-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

failure to act in good faith or to use all commercially reasonable efforts to
cause the respective Closing Condition to be satisfied.
Section 4.    CLOSING
4.1
General

(a)    In the absence of a prior termination of this Agreement by any of the
Parties in accordance with Section 10, the Closing shall take place at 9am CET
at the offices of Jones Day, Prinzregentenstraße 11, Munich, Germany, (i) on the
date which is the last Business Day of the calendar month in which the
satisfaction or waiver of the last of the Closing Conditions occurs, (ii) if the
satisfaction or waiver of the last of the Closing Conditions occurs less than
two (2) Business Days prior to the last Business Day of such calendar month, on
the date which is the last Business Day of the following calendar month, or
(iii) at such other time and place as shall be mutually agreed upon in writing
by the Parties hereto (the “Closing Date”).
(b)    As used in this Agreement, the “Closing” shall mean the time when (i) the
Parties consummate the sale, assignment and transfer of the Acquired Interests
to the Buyers, (ii) the Asset Buyer assumes the Assumed Liabilities, as provided
herein, (iii) the Sellers execute and deliver the documents and instruments
referred to in Section 4.2, and (iv) the Buyers deliver the documents and
payments referred to in Section 4.3.
(c)    Title in and risk relating to the Transferred Assets shall pass as of and
with effect from Closing.
4.2
Documents to be Delivered by the Sellers

At the Closing, the Sellers shall deliver to the Buyers:
(a)    copies of (i) the resolutions of the board of directors (or of any
competent governing body) of each Seller, authorizing and approving this
Agreement and all other transactions and agreements contemplated hereby, and
(ii) Sellers' articles of incorporation and by-laws;
(b)    the share transfer registers and minute books of the Transferred
Companies, where available;
(c)    written resignation letters as provided for in Section 7.4;
(d)    evidence of termination of the Terminated Intragroup Agreements in
accordance with Section 7.3;
(e)    a written confirmation by Sellers' counsel that as of the Closing Date
(i) the Target Company has disposed of all shares and participation in USG
Ventures Europe GmbH, the Asset Seller and USG Italia srl in liquidazione, (ii)
the control and profit and loss sharing agreement signed on August 15, 2006 by
and between the Target Company and USG Ventures Europe GmbH has been deleted
from the commercial register, and (iii) that and in which amount the
distributions outlined in the Restructuring Steps have been made;
(f)    a counterpart of an assignment agreement relating to the Leased Real
Property of

-14-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

the Asset Seller maintaining in all material respects the terms and conditions
of the existing lease to be entered into between the Asset Seller and the Asset
Buyer duly executed by the Asset Seller;
(g)    any Material Consents or assignments or novations in respect of any
Consent Items obtained prior to Closing;
(h)    possession of all Tangible Personal Property and Inventory of Asset
Seller which is capable of transfer by delivery, which delivery shall, unless
otherwise agreed, take place at the Real Property;
(i)    a written confirmation by the Sellers substantially in the form attached
hereto as Schedule 3.1(b) that after the date hereof and up to and including the
Closing Date, no event has occurred that has a Material Adverse Effect;
(j)    a counterpart of the Patent Assignment Agreement in substantially the
form attached hereto as Schedule 3.1(a)(i) duly executed by the Sellers or their
Affiliates a party thereto;
(k)    a counterpart of the Copyright License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(ii) duly executed by the Sellers or
their Affiliates a party thereto;
(l)    a counterpart of the Trade Secrets License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(iii) duly executed by the Sellers or
their Affiliates a party thereto;
(m)    a counterpart of the Trademark License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(iv) duly executed by the Sellers or
their Affiliates a party thereto;
(n)    a counterpart of the Trademark and Domain Name License Agreement in
substantially the form attached hereto as Schedule 3.1(a)(v) duly executed by
the Sellers or their Affiliates a party thereto; and
(o)    after fulfillment of all Closing Conditions and the execution and
delivery by the Parties of all other Closing deliveries listed in Sections 4.2
and 4.3, a written confirmation of the Sellers substantially in the form
attached hereto as Schedule 4.2(o) that all Closing Conditions have been
satisfied or waived and the transactions contemplated by this Agreement have
been consummated.
4.3
Actions to be Taken and Documents to be Delivered by the Buyers

(a)    At the Closing, the Buyers shall pay the Unadjusted Purchase Price in the
manner and amount set forth in Sections 2.1 and 2.3 and shall evidence such
payment vis-à-vis the Sellers.
(b)    At the Closing, the Buyers shall deliver to the Sellers:
(i)    copies of (x) the resolutions of the board of directors (or of any
competent governing body) of Buyers or Affiliates thereof authorizing and
approving this Agreement and all other transactions and agreements contemplated
hereby, and (y) Buyers' articles of incorporation and/or by-laws.
(ii)    a counterpart of the Patent Assignment Agreement in substantially the
form attached hereto as Schedule 3.1(a)(i) duly executed by the Buyers or their
Affiliates a party thereto;

-15-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(iii)    a counterpart of the Copyright License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(ii) duly executed by the Buyers or their
Affiliates a party thereto;
(iv)    a counterpart of the Trade Secrets License Agreement in substantially
the form attached hereto as Schedule 3.1(a)(iii) duly executed by the Buyers or
their Affiliates a party thereto;
(v)    a counterpart of the Trademark License Agreement in substantially the
form attached hereto as Schedule 3.1(a)(iv) duly executed by the Buyers or their
Affiliates a party thereto; and
(vi)    a counterpart of the Trademark and Domain Name License Agreement in
substantially the form attached hereto as Schedule 3.1(a)(v) duly executed by
the Buyers or their Affiliates a party thereto;
(vii)    a counterpart of the assignment agreement relating to the Leased Real
Property of the Asset Seller maintaining in all material respects the terms and
conditions of the existing lease to be entered into between the Asset Seller and
the Asset Buyer duly executed by the Asset Buyer;
(viii)    evidence that the Governmental Approvals listed in Schedule 3.3(a)
have been obtained by the Buyers; and
(ix)    after fulfillment of all Closing Conditions and the execution and
delivery by the Parties of all other Closing deliveries listed in Sections 4.2
and 4.3, a written confirmation of the Buyers substantially in the form attached
hereto as Schedule 4.3(b)(ix) that all Closing Conditions have been satisfied or
waived and the transactions contemplated by this Agreement have been
consummated.
Section 5.    REPRESENTATIONS AND WARRANTIES OF SELLERS
Each Seller hereby severally and jointly (gesamtschuldnerisch) represents and
warrants to the Buyers by way of an independent promise of guarantee
(selbständiges Garantieversprechen) within the meaning of Section 311 of the
German Civil Code (Bürgerliches Gesetzbuch, BGB) (it being understood that the
representations and warranties made in respect of the Transferred Assets and the
Assumed Liabilities (as well as the Business related therewith) are solely made
by the Asset Seller and that the representations and warranties made in respect
of the Transferred Companies (and the Business related therewith) are solely
made by the Share Seller) that the statements set forth in this Section 5
(collectively the “Sellers’ Guarantees” and each individually a “Sellers’
Guarantee”) are true, correct and complete as of the date hereof and as of the
Closing Date. The Parties agree that the Sellers’ Guarantees shall neither be
qualified or construed as agreements on quality (Beschaffenheitsvereinbarungen)
within the meaning of Section 434 para. 1 of the BGB nor quality guarantees
concerning the object of the purchase (Garantien für die Beschaffenheit der
Sache) within the meaning of Section 443, 444 of the BGB. Section 442 para. 1 of
the BGB shall not apply; however, Section 11.9(a) of this Agreement shall be
applicable.
5.1
Corporate Status.


-16-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Each Seller and each Transferred Company is a legal entity duly organized,
validly existing and (where relevant) in good standing under the Laws of the
jurisdiction of its incorporation. Each Seller has full corporate power and
authority to enter into and perform the Transaction Documents to which it is a
party and to consummate the transactions contemplated thereby. Each of the
Transferred Companies has all requisite corporate power to conduct its business
as currently conducted.
5.2
Capitalization of Transferred Companies.

Schedule 5.2 hereto contains a complete and correct list setting out for each of
the Transferred Companies the jurisdiction of incorporation, the registration
details (name of register and registration number), the registered capital and
the share ownership of each Transferred Company. The registered capital set out
in Schedule 5.2 constitutes all of the authorized, issued and outstanding shares
of capital stock of each Transferred Company, such shares of capital stock have
been validly issued (as applicable) and are fully paid. There is with respect to
each of the Transferred Companies no commitment providing for the issuance of
any additional equity rights or providing for the issuance of securities
convertible into shares of capital stock. All of the capital stock of each of
the Transferred Companies is directly or indirectly owned by the Share Seller
record free and clear of any Liens. The sale and transfer of the Shares pursuant
to Section 1.1 hereto is not subject to any consents or restrictions.
5.3
No Insolvency; No Enterprise Agreements.

No insolvency or bankruptcy proceedings have been commenced or applied for in
respect of the Transferred Companies. The Target Company is neither
over-indebted (überschuldet) nor unable to pay its due debts (zahlungsunfähig),
nor is illiquidity impending. With respect to the other Transferred Companies,
no reasons exist which require or justify the opening, or applying for the
opening, of insolvency or bankruptcy proceedings, in each case as determined
under applicable Law of the relevant jurisdiction. Except as set out in
Schedule 5.3 hereto, no Transferred Company is party to an enterprise agreement
(Unternehmensvertrag) in the meaning of Sections 291 and 292 of the German Stock
Corporation Act (AktG) or comparable profit sharing or pooling agreements or any
such arrangements under the Laws of other jurisdictions, under which such
Transferred Company is obliged to transfer its profits (or parts thereof) or to
subordinate its management (or parts thereof) to any third party other than a
Transferred Company.
5.4
Authority and Binding Effect

The execution and delivery by the Sellers of each of the Transaction Documents
to which they are parties and the consummation of the transactions contemplated
thereby have been duly and validly authorized by the competent governing body of
each Seller party thereto, and each of the Transaction Documents constitutes or
will, upon its execution, constitute a valid and binding obligation of Sellers
party thereto, enforceable against those Sellers in accordance with its terms,
except that the enforcement of the Transaction Documents may be limited by
applicable bankruptcy, insolvency (including, without limitations, all Laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting the rights and remedies of the other parties to the Transaction
Documents and principles of equity affecting creditors’ rights and remedies
generally.
5.5
No Conflicts

Except as set forth on Schedule 5.5, neither the execution, nor the delivery or
performance

-17-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

of any of the Transaction Documents by any Seller nor the consummation by any
Seller of the transactions contemplated thereby will (i) violate any of the
terms of the articles of incorporation or by-laws (as applicable) of any Seller
or any Transferred Company, or (ii) to the Sellers’ Knowledge, violate any
applicable Law.
5.6
Owned Fixed Assets

(a)    Subject to acquisitions, disposals and replacements from the date hereof
until the Closing in the ordinary course in accordance with Section 7.2 below,
Schedule 5.6(a) hereto is a true, correct and complete list of all fixed assets
(Anlagevermögen) (other than inventory or Owned Real Property, however,
including buildings and structures on the Owned Real Property) (i) owned by the
Transferred Companies and recorded on their respective asset registers, or (ii)
included in the Transferred Assets and recorded on the respective asset
registers of the Asset Seller as of the dates specified therein (collectively
the “Owned Fixed Assets”).
(b)    Each of the Transferred Companies is the legal and beneficial owner of
its Owned Fixed Assets. The Asset Seller is the legal and beneficial owner of
the Transferred Assets and, subject to obtaining all required consents, the
Asset Seller has a valid right to transfer the Transferred Assets free and clear
of any Liens (save for Liens arising in the ordinary course of business,
including the transfer for security purposes (Eigentumsvorbehalte) and other
Permitted Liens).
(c)    Subject to and giving effect to the Transaction Documents and save for
any changes that are a consequence of the Restructuring or the termination of
intercompany agreements between any companies of the Sellers’ Group and the
Transferred Companies, the Owned Fixed Assets will be, immediately after
Closing, in a condition and quantity adequate to allow the Asset Buyer and the
Transferred Companies to continue to conduct the Business operations in the
ordinary course and materially in the same manner and scope as they are
conducted by the Asset Seller and the Transferred Companies prior to the Closing
Date. All actions taken reasonably necessary to preserve or maintain these
assets have been carried out in a timely manner as is ordinary course of
business, and other than in the ordinary course of business, no necessary
capital expenditures have been delayed.
5.7
Real Property

(a)    Schedule 5.7(a) hereto contains a true, correct and complete list of: (i)
all real property included in the Transferred Assets and owned by the Asset
Seller or owned by the Transferred Companies (the “Owned Real Property”), and
(ii) all real property leased or otherwise occupied by the Asset Seller for
which lease or occupancy agreements are included in the Transferred Assets and
all real property leased or otherwise occupied by the Transferred Companies (the
“Leased Real Property”), (the Owned Real Property and Leased Real Property
collectively the “Real Property”) and (iii) Schedule 5.7(a) hereto contains a
true, correct and complete list of all Real Property in respect of which the
Asset Seller (or any relevant associate of the Asset Seller) has exercised an
option to tax under Schedule 10 UK Value Added Tax Act 1994 (“UKVATA”) (the
“Opted Real Property”). No real estate elections (within the meaning of
paragraph 21 of Schedule 10 UKVATA) have been made by the Asset Seller (or any
relevant associate of the Asset Seller) in respect of any Real Property.
(b)    The option to tax in respect of the Opted Real Property (i) has already
taken effect and no land, building or part thereof has been excluded from the
option; (ii) has not been (and will not on or before the Closing be) revoked,
(iii) is not otherwise inapplicable to a supply by the Asset

-18-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Seller in relation to such Opted Real Property; and (iv) has been the subject of
written notification made by the Asset Seller to HM Revenue & Customs in
accordance with paragraph 20 of Schedule 10 UKVATA.
(c)    The transfer pursuant to this Agreement of none of the Real Properties
that are not Opted Real Property would fall within paragraph (a) of item 1 of
Group 1 of Schedule 9 UKVATA.
(d)    The respective Transferred Companies have good and valid title to the
Owned Real Property which they respectively own, free and clear of all Liens
other than Permitted Liens.
(e)    The lease and occupancy agreements (including all amendments and addenda
thereto) relating to the Leased Real Property, full and complete copies of which
have been disclosed in Section 5.4.2 of the Data Room or attached hereto as
Schedule 5.7(e), contain the only duties and obligations of the lessees
thereunder and no other agreements, contracts, commitments or undertakings still
in force exist in relation to the Leased Real Property.
5.8
Material Contracts

(a)    Except as disclosed in Schedule 5.8(a), none of the Contracts (i) to
which any of the Transferred Companies is a party or (ii) which are Transferred
Contracts, in each case the main obligations of which have not yet been
completely fulfilled, qualifies as:
(i)    a contract for the purchase or sale of goods or the rendering of services
involving payments in an aggregate amount in excess of EUR 150,000 per year
(other than intragroup agreements that will be terminated pursuant to
Section 7.3);
(ii)    a loan or credit agreement, security agreement, mortgage, pledge or
other agreement or instrument evidencing indebtedness in excess of one hundred
fifty thousand Euros (EUR 150,000) in the aggregate;
(iii)    a guarantee, suretyship (Bürgschaft), comfort letter
(Patronatserklärung) or equivalent security for obligations of other Persons,
except for the Transferred Companies;
(iv)    a contract currently in effect with any Transferred Employee providing
for termination indemnities in excess of forty thousand Euros (EUR 40,000) to
the extent such termination indemnities are beyond mandatory provisions of
applicable Laws or Collective Bargaining Agreements;
(v)    a joint venture contract, partnership or other similar common enterprise
with any Person;
(vi)    an agreement relating to the acquisition, sale or encumbrance of real
property or rights similar to real property; agreement regarding the acquisition
or disposal of shares, equity interests or participations in other entities;
(vii)    an agreement prohibiting or materially limiting the ability of a
Transferred Company or the Asset Seller to engage in any business activity or to
compete with any person (including, without limitation, any exclusive purchasing
or sales agreements);
(viii)    an agreement between the Sellers and any of their Affiliates (other
than

-19-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

the Transferred Companies or the Asset Seller), on the one hand, and any of the
Transferred Companies, on the other hand, which will not be terminated as of the
Closing Date at the latest and which are (x) not at arm's length terms; or (y)
with a duration longer than one (1) year from the date hereof; or
(ix)    any other agreement or obligation which has been entered into or
incurred by any of the Transferred Companies or the Asset Seller outside the
ordinary course of business with a value in excess of eighty thousand Euros
(EUR 80,000) per agreement;
(the items described in clauses (i) through (ix) being herein collectively
referred to as the “Material Contracts”).
(b)    To the Knowledge of Sellers, each of the Material Contracts is in full
force and effect. The respective Transferred Companies and the Asset Seller, as
the case may be, have performed all material obligations required to be
performed by each of them to date thereunder in all material respects. Except as
disclosed in Schedule 5.8(a), none of such Material Contracts may be terminated
by the other party thereto as a result of the consummation of the transactions
contemplated hereby. None of the Transferred Companies or, as the case may be,
the Asset Seller, has given a written notice to the respective counterparty of
such Material Contract indicating its intention to terminate the respective
Material Contracts or received a written notice of a counterparty to a Material
Contract indicating such other parties’ intention to terminate the Material
Contract.
5.9
Compliance with Laws

(a)    The Business as currently conducted is in compliance in all material
respects with all applicable Laws (other than (i) Environmental Laws in respect
of which representations and warranties are made only in Section 5.11 hereof and
(ii) labor and employment Laws relating to the Business in respect of which
representations and warranties are made only in Sections 5.18 and 5.19).
(b)    Schedule 5.9(b) sets forth a true, correct and complete list of all
material Permits (other than Environmental Permits with respect to which
representations and warranties are made only in Section 5.11) issued to the
Transferred Companies or the Asset Seller.
5.10
Conduct of Business

Except (i) as disclosed in Schedule 5.10, (ii) for the undertakings and
activities in connection with the Restructuring, and (iii) for any other
activities contemplated by this Agreement or required by Law, from January 1,
2012 until the date hereof, the Sellers and the Transferred Companies have
carried out the Business in the ordinary course and consistent with past
practice and neither the Asset Seller has, nor has any Transferred Company
carried out or resolved on any of the measures set forth in Section 7.2(a)(i)
through 7.2(a)(xviii).
5.11
Environmental Matters

(a)    Except as disclosed in Schedule 5.11(a), to the Knowledge of the Sellers,
the Facilities, as currently operated, are in compliance with Environmental Laws
and with the Environmental Permits in all material respects.
(b)    No representations or warranties are given by the Sellers concerning
matters relating

-20-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

to Environmental Laws or Environmental Permits other than such representations
and warranties and the indemnifications as are expressly set forth in this
Section 5.11 and in Section 12.
5.12
Grants and Subsidies

Except as disclosed in Schedule 5.12, neither the Transferred Companies nor the
Asset Seller (to the extent applicable to the Transferred Assets) have applied
for or, to the Sellers’ Knowledge, received any public grants, subsidies or
other state aids within the four (4) years prior to the Signing Date
(collectively the “Grants”). Neither the Transferred Companies nor the Asset
Seller have received any written notice from the competent Governmental
Authorities requiring the repayment of any of the Grants.
5.13
Litigation

Except as disclosed in Schedule 5.13, neither the Transferred Companies nor the
Asset Seller (in respect of the Business) is involved as defendant in any
pending litigation, action, suit, investigation, claim or proceeding (including,
without limitation, arbitral and administrative proceedings and proceedings
relating to product liability or warranty) exceeding an amount in dispute
(Streitwert), in the individual case or through a series of related claims, of
forty thousand Euros (EUR 40,000). To the Knowledge of the Sellers, no such
proceedings (including, without limitation, in relation to any liability or
obligation under product liability or warranty claims) have been threatened by
any Third Person or Governmental Authority.
5.14
Insurance

Schedule 5.14 contains a complete and correct list of the material insurance
policies (specifying the location, insured, insurer, amount of coverage, type of
insurance, policy number and indicating whether the respective policy is an
Individual Insurance Policy or a Group Insurance Policy) applicable to the
Transferred Assets, the Facilities and Transferred Companies. The Insurance
Policies are valid, in full force and effect and all corresponding premiums have
been paid when they were due. No material claims are outstanding under the
Insurance Policies relating to the Asset Seller or the Transferred Companies
and, to the Knowledge of the Sellers, no event has occurred which could give
rise to such a claim. Each policyholder as well as each insurance carrier has
fulfilled all its obligations (including, without limitation, the full payment
of premiums when due) under the Insurance Policies and no clause under any
insurance contract has been questioned by any of the contracting parties
regarding its validity.
5.15
Tax Matters

(a)    Each Transferred Company and the Asset Seller (in case of the Asset
Seller in respect of the Business) has filed all Tax Returns due to be filed
before the Closing Date with any Taxing Authority (taking into account any valid
extensions of due dates) in accordance with all applicable laws and has complied
with all other obligations with respect to any Tax matter. As of the time of
filing, the Tax Returns have been complete, true, and not misleading.
Furthermore, all material records (in particular, but not limited to transfer
pricing documentation) required to be maintained by the Transferred Companies or
by the Asset Seller in relation to the Business have been properly and
completely prepared and stored and are up to date.
(b)    Except as set forth in Schedule 5.15(b), neither the Asset Seller (in
respect of the Business) nor any of the Transferred Companies is currently
subject to any pending audit,

-21-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

investigation, litigation or other proceeding of a Taxing Authority relating to
the assessment or collection of any Taxes, nor was the Asset Seller (in respect
of the Business) or any of the Transferred Companies notified by a Tax Authority
about a Tax audit or Tax investigation.
(c)    The Asset Seller has paid or withheld and remitted in a timely manner all
Taxes due to be paid or withheld and remitted by it in relation to the Business
on or prior to the Closing Date to the appropriate Taxing Authority. For this
purpose, any stamp duty or other Taxes required to be discharged in order to
effect registration of the Asset Seller’s holding of, or establish the Asset
Seller’s title to, any Transferred Asset shall be treated as Tax due to be paid
by the Asset Seller in relation to the Business prior to the Closing Date.
(d)    The Asset Seller (i) is a registered and taxable person for the purposes
of UKVATA; (ii) does not make any supplies in the ordinary course of the
Business which are exempt supplies for value added tax purposes; and (iii) is
not a member of a group under the grouping rules as provided for in Article 11
of Council Directive 2006/112/EC (or as implemented by a member state of the
European Union), and none of the Transferred Assets is a capital item for the
purposes of paragraph 113 of the UK Value Added Tax Regulations 1995 the
deduction of input tax in respect of which may be subject to adjustment under
Part XV of such regulations.
5.16
Reference Date Accounts; Management Accounts

(a)    Each of the Reference Date Accounts have been prepared in accordance with
the local accounting principles applicable in the country of incorporation of
the respective Transferred Company or the Asset Seller, as stated therein,
consistent with past practice, maintaining the same accounting and valuation
principles, methods and rules, and truly and fairly presents, subject to the
qualifications in the respective certification by the auditors as stated
therein, the assets and liabilities, the financial situation, the results of
operations and, where available, cash flows of the respective Transferred
Company or the Asset Seller, as the case may be, as of the date stated therein
and for the periods then ended.
(b)    The Management Accounts have been prepared on the basis of the Reference
Date Accounts and in accordance with US GAAP. To the Sellers’ Knowledge, they
truly and fairly present in all material respects the combined assets and
liabilities, financial situation, results of operation and cash flows of the
Transferred Companies and the Asset Seller as of the dates indicated and for the
period referenced therein.
(c)    The book values of the assets in the Reference Date Accounts must not
exceed the fair market values of the assets on the Reference Date.
5.17
Intellectual Property

(a)    Schedule 5.17(a) sets forth a true and complete list (with an indication
of the registered owner, identifying number and the country in which
registration or applications for extensions or renewal has been made) of all
Intellectual Property for which registrations have been obtained (and all
applications for, or extensions or renewal of any of the foregoing) which are
owned by the Transferred Companies or included in the Transferred Assets (the
“Owned IP”). The Owned IP was validly registered and is in force and the
validity of the Owned IP has not been challenged by any third parties in the
countries issuing the registrations. The Owned IP is not subject to any Liens,
except for Permitted Liens.

-22-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(b)    Except for off-the-shelf software programs, Schedule 5.17(b) sets forth a
true and complete list of all material license agreements whereby use rights on
patents, trade secrets, copyrights, trademarks (registered as well as
unregistered) and trade names are licensed to the Transferred Companies or, in
respect of the Business, to the Asset Seller, whether by Third Persons or
Affiliates of any Seller other than the Transferred Companies (any such license
agreement, an “IP License” and such licensed intellectual property being
referred to as the “Licensed IP”). The IP Licenses are binding in accordance
with their terms and in force. Neither the Transferred Companies nor the Asset
Seller (with respect to the Business) has received any written claim relating to
a material breach of its obligations to be performed by it to date under any IP
License.
(c)    The Sellers or any of their Affiliates own all of the rights and
interests in, and have title to (i) the patents and patent applications which
are subject to the Patent Assignment Agreement and (ii) the trademark
registrations in the countries issuing or recognizing the registrations and the
domain name registrations which are subject to the Trademark License Agreement
and the Trademark and Domain Name License Agreement. To Sellers’ Knowledge,
Sellers or their Affiliates also own all of the rights and interests in, and
have title to the unregistered Intellectual Property subject to the License
Agreements. Based on the foregoing, Sellers and their Affiliates are entitled to
grant the rights granted to the respective assignee or licensee under the Patent
Assignment Agreement and the License Agreements.
(d)    The patents and patent applications subject to the Patent Assignment
Agreement and the trademark registrations subject to the License Agreements were
validly filed and/or issued and are in force. No claim has been made by any
Third Person which disputes the right of the respective assignors or licensors
under the Patent Assignment Agreement and the License Agreements to use any of
the patents or patent applications, or to use the trademark registrations or
domain name registrations in the countries in which they are pending and/or were
issued. To Sellers’ Knowledge, the rights that Sellers claim in the unregistered
Intellectual Property subject to the License Agreements are valid and are in
force. No written claim has been made by any Third Person which disputes the
right of the respective licensors to use the unregistered Intellectual Property
subject to the License Agreements in the territories set forth therein.
(e)    Except for those rights provided to lawful purchasers and users of
products using or incorporating the Intellectual Property subject to the Patent
Assignment Agreement and the License Agreements, neither any of the Sellers nor
any of their Affiliates has given a Third Person permission to use any of the
Intellectual Property which is subject to the Patent Assignment Agreement and
the License Agreements in the territories set forth therein nor are they under
obligation to do so. Neither the Sellers nor any of their Affiliates has granted
a Third Person any other right with respect to the patents and patent
applications subject to the Patent Assignment Agreement, in particular no Liens
or other encumbrances. The patents and patent applications assigned in the
Patent Assignment Agreement are not subject to lawsuits or measures of
enforcement. All application, filing, registration, renewal and other fees in
respect of registrations or applications for registrations of the patents and
patent applications subject to the Patent Assignment Agreement have been paid.
(f)    Upon consummation of the transactions contemplated by this Agreement and
the Related Agreements, the Transferred Companies and the Asset Seller will own
or have been licensed all of the Intellectual Property necessary to run the
Business and the Business operations in the ordinary course and in the same
manner and scope as currently conducted (other than off-the-shelf software). For
the avoidance of doubt, unless specifically provided for in this Agreement, the
Patent Assignment Agreement, the License Agreements or any other written license
agreements concluded

-23-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

among the Sellers or any of their Affiliates on the one hand, and the Buyers or
any of their Affiliates on the other hand prior to the date hereof, neither the
Buyers nor any of their Affiliates have any ownership interest in or right to
use or disclose any other Intellectual Property of the Sellers or their
Affiliates in any respect.
(g)    During the twelve (12) months prior to the Closing Date, neither the
Transferred Companies nor the Asset Seller have received any written notice
alleging that the operations of a Transferred Company or the Asset Seller
materially infringe the rights of a Third Person under its Intellectual
Property.
5.18
Employee Matters

(a)    Schedule 5.18(a) contains a true and complete list of the Transferred
Employees setting forth (i) their respective date of hiring, (ii) contracting
party, (iii) job title and/or position, (iv) annual gross compensation
(including annual gross salary, all bonuses and other benefits and incentives
exceeding an amount of five thousand U.S. Dollars (USD 5,000) per year in each
individual case) and (v) work location and business area.
(b)    Except as set forth in Schedule 5.18(b):
(i)    none of the Transferred Employees is entitled to any bonus, incentive or
termination package which exceeds the minimum obligations imposed by collective
bargaining agreements and similar collective instruments in the relevant
jurisdictions in effect and applicable to the Transferred Employees (the
“Collective Agreements”) or by applicable Laws, including, for the avoidance of
doubt, due to, or granted in connection with, the consummation of the
transactions stipulated in this Agreement;
(ii)    neither the Asset Seller nor any Transferred Company has entered with
any of the Transferred Employees into any agreement which provides for a
termination notice or termination indemnities greater than the minimum
termination notice or indemnities provided by applicable Law or applicable
Collective Agreements;
(iii)    no written notice that is still unresolved has been received by the
Asset Seller or any Transferred Company alleging that such Transferred Company
or Asset Seller is, in respect of the Transferred Employees, not in compliance
in all material respects with all applicable Laws relating to employment or
labor matters; and
(iv)    there is no lawsuit, arbitration or other proceeding pending against the
Asset Seller or Transferred Companies initiated by or relating to any of the
Transferred Employees, nor has any such proceeding, to the Knowledge of Sellers,
been threatened in writing by any Person.
(c)    Schedule 5.18(c) contains a true and complete list of all members of the
board of directors, supervisory or advisory boards or comparable institutions or
bodies of the Asset Seller and the Transferred Companies.
5.19
Employee Plans; Collective Agreements; Pension Schemes

(a)    Schedule 5.19(a) sets forth a true and complete list of all employee
benefit plans under which any Transferred Employee has any right to benefit,
other than governmentally administered plans, the Asset Seller's Retirement
No. 2 Retirement and Death Benefits Scheme set

-24-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

up by a declaration of trust dated 22 December 1989 or plans under relevant
Collective Agreements (the “Employee Plans”).
(b)    Except as disclosed in Schedule 5.19(b), to the Knowledge of Sellers, the
Asset Seller and Transferred Companies comply in all material respects with the
requirements of the Employee Plans applicable to them.
(c)    Schedule 5.19(c) contains a true and complete list of (i) all Collective
Agreements and (ii) material works agreements and other material agreements with
unions, works' councils and similar employee organizations, setting forth
monetary commitments in excess of five thousand U.S. Dollars (USD 5,000) in the
individual case, in each case of (i) and (ii) above, if applicable to the
Transferred Companies and/or the Transferred UK Employees.
(d)    Schedule 5.19(d) sets forth all reconciliations of interests, social
plans and equivalent agreements and arrangements to which any of the Transferred
Companies or the Asset Seller are a party and which provide restrictions for any
restructuring measures of the Transferred Companies or the Asset Seller
implemented in the five (5) years period prior to the Closing (and under which
any of the Transferred Companies or the Asset Seller are still liable) or to be
implemented after the Closing.
(e)    Schedule 5.19(e) contains a true and complete list of all agreements,
commitments, plans, promises (whether provided on an individual, collective or
statutory basis, whether written, oral or based on past service, whether funded,
unfunded or insured, whether employer or employee financed) providing for or
governing pension or similar benefits, including deferred compensation (the
“Pension Schemes”) applicable to any of the Transferred Employees or former
employees or pensioners of the Transferred Companies.
5.20
Brokers, Finders and Agents

Except for C.W. Downer & Co., no broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with this
Agreement or the transactions contemplated hereby based upon arrangements made
by the Sellers. The Sellers’ Group (excluding the Transferred Companies and the
Business) shall be solely responsible for the fees and expenses of C.W. Downer &
Co.
5.21
Inventory

All Inventories shown in the Closing Working Capital Statement are usable or
saleable, as the case may be, or adequate provisions have been made in
accordance with the Methodologies on the books of the Asset Seller or, as the
case may be, the Transferred Companies, for all material slow-moving, obsolete
or unusable inventories.
5.22
Raw Materials, Auxiliary Materials and Supplies

Except as set forth in Schedule 5.22, there are no raw materials, auxiliary
materials and supplies (Roh-, Hilfs- und Betriebsstoffe), which are necessary to
continue to conduct the Business and the Business operations in the ordinary
course and in the same manner and scope as they are currently conducted and
which cannot be purchased on any market worldwide but only from the Sellers or
any of their Affiliates (the “Required Materials”).

-25-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

5.23
Business

Other than the business activities comprised in the Business and the delivery of
steel and aluminum to USG Middle East Ltd. and Donn South Africa (Pty) Ltd.,
neither the Transferred Companies nor the Asset Seller conduct or are engaged in
any other business activities.
5.24
No other Representations or Warranties

Except for the Sellers’ Guarantees and except as explicitly provided for in this
Agreement, the Sellers do not make any other express or implied representation
or warranty or guarantee to the Buyers.
Section 6.    REPRESENTATIONS AND WARRANTIES OF BUYERS
Each Buyer hereby severally and jointly (gesamtschuldnerisch) represents and
warrants to the Sellers by way of an independent promise of guarantee
(selbständiges Garantieversprechen) within the meaning of Section 311 of the
German Civil Code (Bürgerliches Gesetzbuch, BGB) that the statements set forth
in this Section 6 (collectively the “Buyers’ Guarantees”) are true, correct and
complete as of the date hereof and as of the Closing Date.
6.1
Organization and Standing; Corporate Power and Authority

The Asset Buyer is a limited company duly organized and validly existing under
the laws of England and Wales. The Share Buyer is a limited liability company
duly organized and validly existing under the laws of Germany. The Buyers have
full corporate power and authority to enter into and perform the Transaction
Documents to which they are a party and to consummate the transactions
contemplated thereby.
6.2
Authority and Binding Effect

The execution and delivery by each Buyer of each of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby have been duly and validly authorized by the competent governing body of
the respective Buyer. Each of the Transaction Documents to which any Buyer is a
party constitutes or will, upon its execution, constitute a valid and binding
obligation of the respective Buyer, enforceable against such Buyer in accordance
with its terms, except that the enforcement of the Transaction Documents may be
limited by applicable bankruptcy, insolvency (including, without limitations,
all Laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting the rights and remedies of the other parties to the
Transaction Documents and principles of equity affecting creditors’ rights and
remedies generally.
6.3
No Conflicts



Except as set forth on Schedule 5.5, neither the execution, nor the delivery or
performance of any of the Transaction Documents by Buyers nor the consummation
of the transactions contemplated thereby will (i) violate any of the terms of
the articles of incorporation or by-laws (as applicable) of Buyers, or (ii) to
the Buyers’ knowledge, violate any applicable Law.
6.4
Brokers, Finders and Agents


-26-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with this Agreement or the transactions
contemplated hereby based upon arrangements made by the Buyers.
6.5
Financial Capacity

Buyers have adequate financial resources to complete the transactions
contemplated hereby and pay the Unadjusted Purchase Price and the Final Purchase
Price. Buyers' commitments under this Agreement are not subject to the obtaining
of any third party financing.
6.6
UK VAT Warranties

(a)    The Asset Buyer:
(i)    is, or will as a result of the sale and purchase of the Transferred
Assets become, a taxable person as defined in section 3 of the UKVATA;
(ii)    intends to use the Transferred Assets in carrying on the same kind of
business as that carried on by the Asset Seller;
(iii)    has exercised an option to tax under schedule 10 UKVATA in respect of
the Opted Real Property on or before the Closing Date such option to have effect
from no later than the Closing Date and will not seek to revoke such option;
(iv)    has notified the option referred to in Section (iii) above in the manner
required by paragraph 20 of schedule 10 UKVATA on or before the Closing Date;
and
(v)    hereby notifies the Asset Seller that article 5(2B) of the Value Added
Tax (Special Provisions Order) 1995 (the “VAT Order”) (SI 1995/1268) does not
apply to it;
(b)    The Asset Buyer has acknowledged that if the Asset Buyer wishes to
transfer any Transferred Assets to any Person within thirty days of Closing,
such transfer may only be made to a company that is a member of the same group
of companies as the Asset Buyer for the purposes of section 43 of the UKVATA.
6.7
No other Representations or Warranties

Except for the representations and warranties contained in this Section 6, the
Buyers do not make any other express or implied representation or warranty or
guarantee to the Sellers.
Section 7.    COVENANTS OF SELLERS
7.1
Disclosure Supplements

Prior to the Closing, the Sellers shall be entitled to supplement or amend any
of the Schedules to Section 5 of this Agreement by written notification to the
Buyers, however, only in accordance with the following terms:
(a)    The Sellers shall not be entitled to update Schedules with regard to
(i) matters which

-27-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

occurred before the date hereof, (ii) any matters relating to Taxes; or (iii)
any of Sellers’ Guarantees set forth in Sections 5.1 (Corporate Status), 5.2
(Capitalization of the Transferred Companies), 5.3 (No Insolvency; No Enterprise
Agreements), 5.4 (Authority and Binding Effect), 5.5 (No Conflicts), 5.6 (Owned
Fixed Assets), 5.7(a)(i) (Owned Real Property), 5.7(d) (Title to Owned Real
Property), 5.9 (Compliance with Laws) and 5.16 (Reference Date Accounts;
Management Accounts).
(b)    Schedules relating to litigation and any other Third Party Claims may be
supplemented or amended, provided, however, that any single supplementation or
amendment resulting in Losses (i) less than one million Euros (EUR 1,000,000)
shall qualify, supplement and amend the Sellers’ Guarantees accordingly, and
(ii) exceeding one million Euros (EUR 1,000,000) shall not be deemed to qualify,
supplement or amend the Sellers’ Guarantees but be subject to indemnification by
Sellers according to the provisions of this Agreement.
(c)    All other Schedules to Section 5 of this Agreement may be supplemented or
amended, and the supplemented or amended Schedules shall qualify, supplement and
amend the Sellers’ Guarantees accordingly.
7.2
Business in the Ordinary Course

(a)    Except as set forth in Schedule 7.2 or as otherwise provided in this
Agreement (including as may be necessary to complete the Restructuring), from
the date hereof until the Closing Date, Sellers will, and will cause each
Transferred Company and the Asset Seller (with respect to the Business), to the
extent permitted by applicable Laws, to carry on the Business in the ordinary
course consistent with past practice. In particular, from the date hereof until
the Closing Date, Sellers will not, and to the extent permitted by applicable
Laws, will cause each Transferred Company and the Asset Seller (with respect to
the Business) not to, take any of the following measures, unless such measures
are (i) permitted or provided for under this Agreement, (ii) Restructuring
Steps, or (iii) agreed by the Share Buyer in writing (including per e-mail);
provided, however, that (x) the Share Buyer, if requested in writing (including
per e-mail) shall not withhold its consent unreasonably, and (y) if the Share
Buyer has not replied to a written (including per e-mail) request of any of the
Sellers within five (5) Business Days, it shall be deemed that the Share Buyer
has consented to the respective measure as required by this Section 7.2:
(i)    amendment of the articles of association of a Transferred Company;
(ii)    execution or approval of any transformation (Umwandlung) in the meaning
of the German Reorganization Act (Umwandlungsgesetz) or comparable measures;
(iii)    conclusion of any enterprise agreement (Unternehmensvertrag) in terms
of Sections 291 and 292 of the German Stock Corporations Act (AktG) or silent
partnership or similar agreement;
(iv)    disposal of, or commitment to dispose of, shares in a Transferred
Company by way of divestiture or encumbrance;
(v)    creation or issuance of, or granting any option to subscribe for, any
share capital of a Transferred Company;
(vi)    acquisition of any share or other interest in any company, partnership
or other venture, provided that such investment exceeds an amount of one hundred
thousand Euros

-28-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(EUR 100,000);
(vii)    breach of any material permit or license or applicable public laws to
be observed to conduct the Business;
(viii)    commencing any new branches of business;
(ix)    acquisition or disposal of, or commitment to acquire or dispose of, any
material fixed asset (excluding any replacements of existing fixed assets in the
ordinary course) in a single transaction involving a consideration, expenditure
or liabilities in excess of twenty-five thousand Euros (EUR 25,000) (exclusive
of VAT);
(x)    terminating or materially amending any of the Material Contracts;
(xi)    incurring any obligation or liability exceeding an amount of one hundred
thousand Euros (EUR 100,000) in the individual case, except current liabilities
for trade or business obligations incurred in connection with the purchase of
goods or services in the ordinary course of business and consistent with past
practice;
(xii)    taking up any loans or credits or obtaining other financing from a
third party (including the Sellers and any of their Affiliates, but excluding
any Transferred Companies), except short-term financing exceeding one hundred
thousand Euros (EUR 100,000) in the individual case;
(xiii)    entering into any guarantee, comfort letter or other security interest
to secure any obligation of a third party (including the Sellers and any of
their Affiliates, but excluding any Transferred Companies);
(xiv)    changes in the terms of employment (including changes in compensation,
bonus or other remuneration payable, or paying or agreeing to pay, any bonus,
extra compensation or severance payment) of any Transferred Employee, managing
director or member of the supervisory board or similar corporate bodies other
than those in the ordinary course of business and those contained in the terms
of any Collective Agreements;
(xv)    making any capital expenditures in excess of an aggregate of one hundred
thousand Euros (EUR 100,000);
(xvi)    conclude, amend or terminate any agreement with any third party
(including the Sellers and any of their Affiliates) which is not at arm's length
or at market conditions;
(xvii)    making any non-cash distributions which do not result in a
corresponding liability of a third party (including any members of the Sellers'
Group), e.g. dividends in kind; or
(xviii)    execution of any agreement to carry out or resolve any of the
foregoing.
(b)    To the extent permitted by applicable Laws, the Sellers shall further
procure that, from the date hereof until the Closing Date, any of the
Transferred Companies and the Asset Seller will fulfill any of their payment
obligations (including, for the avoidance of doubt, Tax payments) when due and
do not materially extend the payment terms (keine wesentliche Verlängerung der
Zahlungsfristen) compared to past practice prior to the date hereof.

-29-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

7.3
Termination of Intragroup Agreements

On or prior to the Closing, the Sellers shall, and shall cause each Transferred
Company and Sellers’ Affiliates to, terminate the agreements with the Sellers
and their Affiliates listed in Schedule 7.3 (the “Terminated Intragroup
Agreements”). The Sellers hereby undertake to procure that the outstanding loan
amounts (including any interest accrued thereon) under the loan agreement listed
in Schedule 7.3, section 2, are fully repaid to the relevant Transferred Company
or forgiven prior to the Closing Date.
7.4
Resignations

The Sellers shall cause those directors and/or officers of the Transferred
Companies whose primary employment is with a company other than a Transferred
Company and designated by the Buyers in writing ten (10) Business Days prior to
the Closing, to submit their written resignations from their positions,
effective on the Closing Date. The Buyers shall cause each Transferred Company
to appoint new directors and/or officers as may be required under applicable
Laws.
7.5
Maintenance of, and Access to, Records

From and after the Closing Date, the Sellers shall, whenever reasonably
requested by Buyers, permit Buyers and each Transferred Company to have
reasonable access for reasonable periods during normal business hours, as soon
as feasible following receipt of a prior written notice (taking into account the
urgency of the matter) to Sellers, to such books and records retained by the
Sellers (including the right to make and retain copies thereof), to the extent
the same relate to the Business and periods until the Closing Date, as is
reasonably necessary for financial reporting, Tax matters, accounting matters
and labor matters (including occupational illnesses or accidents) or the
preparation of any filing or other submission required by applicable Law or for
other purposes envisaged by this Agreement, including the conduct of defense of
Direct Claims and Third Party Claims as set forth in Section 11. The Sellers
shall maintain copies of all such books and records until the expiration of any
applicable statutory period requiring the maintenance of such books and records
(or for such longer period as may reasonably be requested by the Buyers in
writing in light of ongoing litigation at the expiry of the applicable statutory
period).
7.6
Further Assurances

Each Seller shall use its reasonable efforts (except to the extent otherwise
provided herein) to implement the provisions of this Agreement, and for such
purpose each Seller, at the reasonable request of Buyers, at or after the
Closing, shall, without further consideration, promptly execute and deliver or
cause to be executed and delivered, to Buyers such deeds, assignments, bills of
sale, consents and other instruments in addition to those required by this
Agreement and the Related Agreements, and take all such other actions, as may be
reasonably necessary or desirable, to implement any provision of this Agreement
and the Related Agreements.
7.7
Non-Compete

(a)    The Sellers’ Representative agrees not to engage, directly or through any
of its Controlled Affiliates, as a proprietor, shareholder, or independent
contractor in any Competing Business for a time period of three (3) years
following the Closing Date. “Competing Business” shall mean the Ceiling Grid
Business and/or the Compound Business in the Territory.

-30-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(b)    Notwithstanding anything of the foregoing, Sellers shall not be deemed to
violate or be in default under the covenant in this Section 7.7 as a result of
any investment in fifteen percent (15%) or less of the outstanding capital stock
or other ownership interests in any Person.
(c)    This Section 7.7 shall not be construed to prohibit the acquisition by
any of the Sellers or any of their Affiliates (each an “Acquiring Person”), in
the context of any acquisition, merger, joint venture, asset purchase, or any
other business combination (the “Acquisition”), of an ownership interest in a
Person which derives less than twenty-five percent (25%) of its consolidated
revenues in its most recent fiscal year from a Competing Business.
(d)    This Section 7.7 shall not be construed to prohibit the acquisition or
ownership, for investment purposes only, by any employee savings, retirement, or
similar benefit fund or plan of any of the Sellers or their Affiliates, of any
ownership in any company engaged in a Competing Business; provided, however,
that the investment decisions of such fund or plan shall be made by independent
trustees or independent managers.
7.8
Non-Solicitation

From and after the date hereof and for a period of one (1) year after the
Closing Date, the Sellers’ Representative shall not, and shall procure that its
Controlled Affiliates will not, pro-actively solicit or recruit any Transferred
Employee or induce any Transferred Employee to terminate the employment or
service relationship with any of the Buyers or any of their Affiliates
(including any Transferred Company); provided, however, that the Sellers’
Representative or any of its Affiliates shall be allowed to employ any
Transferred Employee (i) who approached the Sellers’ Group in response to a
general employment advertisement by the Sellers’ Representative or any of its
Affiliates; (ii) who was contacted by an independent recruiter in connection
with employment by the Sellers’ Representative or any of its Affiliates;
provided that neither the Sellers’ Representative or any of its Affiliates did
specifically direct the recruiter to contact such Transferred Employee; (iii)
who approached the Sellers’ Representative or any of its Affiliates without any
prompting by the Sellers’ Representative or any of its Affiliates; or (iv) whose
employment has been terminated by the Buyers or any of their Affiliates
(including any Transferred Company), as the case may be.
7.9
Restructuring

(a)    The Sellers shall procure that, prior to the Closing Date, Sellers’ Group
will complete the restructuring as set forth in Schedule 3.3(b) (the
“Restructuring”). In particular, the Sellers shall procure that before the
Closing Date, the Target Company (i) distributes the notes issued in steps 3a
and 3b of Schedule 3.3(b) to the Share Seller in cancellation of the notes and
(ii) either (x) distributes and pays out as dividends all Cash and Indebtedness
Assets available for distribution within the limitations provided by the
applicable Laws, provided that the German Tax Authorities have consented to the
change of the fiscal year of the Target Company as planned as part of the
Restructuring, or (y) if such consent was not granted, distributes and pays out
as interim dividends (Vorabausschüttung) all Cash and Indebtedness Assets
available for distribution within the limitations provided by the applicable
Laws. The Buyers shall procure that, after the Closing Date, the Target Company
will not assert any claims for reimbursement of any amounts distributed pursuant
to subsection (y) of the preceding sentence (such amounts, the “Distributions”).
In the event the Target Company or any other Person will assert any claims
against any Seller for reimbursement of any Distributions, the Buyers hereby
guarantee by way of an independent promise of guarantee (selbständiges
Garantieversprechen) within the meaning of Section 311 of the BGB to reimburse
the respective Seller the amount of the Distributions and any interest thereon
claimed by the Target

-31-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Company or any Person, as the case may be.
(b)    The Sellers hereby undertake that the Restructuring will be implemented
by the members of Sellers’ Group at their own cost, and any obligations and
liability, including any Tax liabilities, resulting or arising from the
Restructuring, shall be borne by the Sellers’ Group (excluding the Transferred
Companies).
7.10
Supplies

The Sellers hereby undertake to offer, and shall cause their Affiliates to
offer, to sell the Required Materials (including the materials described in
Schedule 5.22) to the extent not otherwise available for a period of five (5)
years after the Closing Date to the Buyers, the Transferred Companies and other
members of the Knauf Group for the use or distribution in the Territory at the
same terms and conditions which apply to the Asset Seller and/or the Transferred
Companies prior to the date hereof.
7.11
Assignment of Lease of Leased Real Property

The Sellers hereby undertake that in their negotiations of the assignment
agreement relating to the Leased Real Property they will use their best efforts
to ensure that the terms and conditions of the existing lease are maintained in
all material respects. The Asset Buyer will use reasonable efforts to meet
reasonable requests from the lessor in the course of the negotiations of the
assignment agreement, e.g. by procuring a parent guarantee for its obligations
under the lease.
Section 8.    COVENANTS OF BUYERS
8.1
Future Employment; Employment Covenants

(a)    The Parties acknowledge and agree that the sale of the Transferred Assets
constitutes a “relevant transfer” within the meaning of the Transfer of
Undertakings (Protection of Employment) Regulations 2006 (TUPE) and that
accordingly the contracts of employment of the employees of the Asset Seller
who, immediately prior to the Closing Date, work wholly or mainly in the United
Kingdom (the “Transferred UK Employees”) and any Collective Agreements
applicable to them shall have effect on and following the Closing Date as if
originally made by and between the Transferred UK Employees and the Asset Buyer.
(b)    The Parties agree that Sellers’ Group (excluding the Transferred
Companies) shall remain liable for any payments due to Transferred Employees (i)
pursuant to the Special 2012 European Transaction Incentive Plan, a copy of
which has been delivered to the Buyers prior to signing this Agreement; (ii)
arising from or in connection with the Retained Pension Plan; (iii) with regard
to Transferred UK Employees, to the extent such payments become due in the
ordinary course prior to Closing; (iv) listed in Schedule 8.1(b), if such
payments relate to arrangements set forth in their employment agreements (e.g.
stay or termination bonuses) and are triggered by any act or omission of the
Sellers prior to or at Closing; and (v) subject to Section 8.1(c) below, to the
extent the Transferred UK Employees do not transfer to Asset Buyer according to
applicable Laws. The Sellers shall indemnify and hold harmless the Buyers or, at
Buyers’ sole discretion, the Transferred Companies from any Loss which arises
due to Transferred Employees claiming from the Buyers or any of the Transferred
Companies instead of from the Sellers any payments pursuant to the preceding

-32-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

sentence, including, without limitation, any associated social security
contributions.
(c)    If and to the extent (i) a Transferred UK Employee objects to the
transfer of his/her employment relationship pursuant to Section 8.1(a) and,
therefore, remains with the Asset Seller in accordance with applicable Laws and
(ii) the Asset Seller can demonstrate that such objection has been directly
caused by any substantial change (actual or prospective) in working conditions
to the material detriment of any such Transferred UK Employee, which was
envisaged by the Asset Buyer prior to Closing, the Asset Seller shall have,
after the Closing Date, no liability vis-à-vis such Transferred UK Employee, and
the Asset Buyer shall indemnify and hold harmless the Asset Seller from and
against any reasonable and customary Losses (e.g., reasonable and customary
severance payments) directly related to and caused by such objecting Transferred
UK Employee, except as explicitly provided otherwise in this Agreement, it being
understood that the Asset Seller shall be obliged to take reasonable and
customary steps to minimize any such Losses to the extent legally permissible,
in particular, without limitation, to terminate the employment relationship of
such objecting Transferred UK Employee as soon as possible.
(d)    After the Closing Date, Buyers shall comply in all material respects with
all mandatory provisions of the relevant applicable Laws and Collective
Agreements which relate to the provision of remuneration and benefits to the
Transferred Employees.
(e)    Schedule 8.1(b) hereto sets forth a list of those Transferred Employees
whom the Buyers undertake to continue to employ for a period of at least one (1)
year after the Closing Date or, if the employment of any of these Transferred
Employees is being terminated in any manner contemplated by the Change in
Control Agreement with such Transferred Employee within one year from the
Closing Date, the Buyers shall be liable for any Compensation under the
respective Change in Control Agreement.
8.2
Change of Name

(a)    The Buyers hereby agree and acknowledge that they shall not acquire under
this Agreement any right on or to the trademark or trade name “USG”, or the
right to register or to use trademarks, names, domain names or logos including
“USG” or names, domain names or logos of similar import (the “Retained Names”).
Except to the extent specifically authorized by the Sellers, in particular,
without limitation, under the License Agreements, the Buyers shall not, and
shall cause the Transferred Companies and their Affiliates not to, use such
Retained Names or any confusingly similar name as from the Closing Date;
provided, however, that the Buyers and the Transferred Companies as well as any
of Buyers’ Affiliates which will conduct any part of the Business after Closing
shall have the right to use such Retained Names under the License Agreements on
products, packaging, shipping materials, literature and marketing materials in
connection with the Business if and to the extent such materials were in
existence as of the Closing Date and in any event for a period not exceeding six
(6) months following the Closing Date; provided that (x) such use of the
Retained Names shall not be in a manner which could reasonably be expected to
create a confusion as to the origin of the products and services supplied by the
Transferred Companies, the Asset Buyer (with respect to the Transferred Assets)
or any of Buyers’ Affiliates which will conduct any part of the Business after
Closing under the Retained Names, and (y) the Buyers shall, and shall cause each
Transferred Company as well as any of Buyers’ Affiliates which will conduct any
part of the Business after Closing to, as promptly as practicable after the
Closing Date, affix on any such packaging, shipping and marketing materials a
label indicating the name of the Buyers or any Affiliate of the Buyers (which
will obtain after Closing ownership in any of the Transferred Companies, the

-33-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Transferred Assets or any part of the Business).
(b)    The Share Buyer hereby further agrees and acknowledges that the Share
Seller will, and will cause the Transferred Companies as applicable to, vote,
effective as of and subject to the occurrence of Closing, the name change of the
Transferred Companies in order to exclude any references to “USG” and to adopt
the new name “Knauf” or any other name that Share Buyer shall notify in writing
to the Share Seller no later than five (5) Business Days before Closing. As soon
as practicable after the Closing Date, Share Buyer shall, and shall cause the
Transferred Companies to, carry out all necessary formalities to effect such
name change and to stop using the former name of the Transferred Companies in
any way.
8.3
Intellectual Property Registration

All formalities relating to the transfer of any Owned IP or Licensed IP shall be
made by Buyers, and (save for any Tax on Sellers’ net profits, income or gains)
all costs associated therewith shall be borne by Buyers; provided that Sellers
shall reasonably cooperate to that effect and provide all corresponding
information, documents and records in their possession as is reasonably
requested by Buyers for that purpose.
8.4
Further Assurances

Buyers shall use its reasonable efforts (except to the extent otherwise provided
herein) to implement the provisions of this Agreement and of the Related
Agreements, and for such purpose Buyers, at the reasonable request of the
Sellers, at or after the Closing, shall, without further consideration, promptly
execute and deliver or cause to be executed and delivered, to Sellers such
deeds, assignments, bills of sale, consents and other instruments in addition to
those required by this Agreement and the Related Agreements, and take all such
other actions, as may be reasonably necessary or desirable, to implement any
provision of this Agreement and the Related Agreements.
8.5
Regulatory Filings

(a)    The Buyers shall, at their own expense, make full and accurate
submissions, notifications and filings with all antitrust or competition
authorities listed in Schedule 3.3(a) hereto (the “Required Antitrust
Authorities”), without undue delay after the date of this Agreement, if not made
before, and shall supply promptly any additional information and documentary
material that may be requested by such Required Antitrust Authorities, with a
view to obtaining the satisfaction of the Closing Condition set forth in
Section 3.3(a) above as soon as practicable.
(b)    Any such submission, notification, filing and additional information and
documentary material shall be made in a timely manner and in full compliance
with the applicable legal requirements.
(c)    The Buyers and the Sellers shall use their reasonable best efforts to
ensure the satisfaction of the condition set forth in Section 3.3(a) above. In
this respect, the Buyers shall not be obliged to accept conditions, obligations
or other requirements which would (i) involve the divestiture of any business or
assets, or (ii) in the Buyers sole reasonable discretion, disrupt the financial
and commercial fairness of the transactions contemplated hereby.
(d)    The Sellers agree to cooperate and to use their commercially reasonable
efforts to and to cause their Affiliates (where applicable) to cooperate with
the Buyers, upon their request, in

-34-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

providing the Buyers and their advisors such information in their possession as
is reasonably necessary for the Buyers to make the appropriate antitrust
filings.
8.6
Maintenance of, and Access to, Records

From and after the Closing Date, Buyers shall, and shall cause each Transferred
Company and their Affiliates to, whenever reasonably requested by the Sellers,
permit the Sellers to have reasonable access for reasonable periods during
business hours, as soon as feasible following receipt of a written notice
(taking into account the urgency of the matter) to the Buyers, to such books and
records transferred to the Buyers pursuant to this Agreement or maintained by
each Transferred Company, to the extent the same relate to the Business and
exist as of the Closing Date, as is reasonably necessary for financial
reporting, Tax matters, accounting matters and labor matters (including
occupational illnesses or accidents) or the preparation of any filing or other
submission required by applicable Law or for other purposes envisaged by this
Agreement, including the conduct of defense of Direct Claims and Third Party
Claims as set forth in Section 11. The Share Buyer shall cause each Transferred
Company to maintain all such books and records until the expiration of any
applicable statutory period requiring the maintenance of such books and records.
8.7
Financial Projections

During the due diligence process of the Business, the management, employees or
respective advisors of the Sellers have given the Buyers access to projections,
estimates, management analyses, budgets, and forecasts as well as pro forma
business plans. The Buyers acknowledge that such information relies on
assumptions as to future events and market conditions that may not occur. The
Buyers shall bear the responsibility for determining the relevance of the use of
such information for their own analyses and shall not be entitled to rely upon
or seek indemnification in connection with this information. Consequently, the
Buyers acknowledge that none of the Sellers or any of their Affiliates,
corporate representatives, employees, agents, or representatives makes any
Sellers’ Guarantee or makes any warranty of any type, whether express or
implied, regarding projections, estimates, forecasts or plans.
Section 9.    MUTUAL COVENANTS
9.1
Press Releases

The Parties agree that neither the Sellers’ Representative nor the Buyers nor
any of their respective Affiliates shall issue or cause publication of any press
release or other announcement or public communication with respect to this
Agreement or the transactions contemplated hereby without the consent of the
respective other Party hereto, which consent shall not be unreasonably withheld
or delayed; provided, however, that nothing herein shall prohibit any Party from
issuing or causing publication of any press release, announcement or public
communication to the extent that such Party reasonably deems such action to be
required by Law; provided further, that such Party shall consult with the other
Party concerning the timing and content of such press release, announcement or
communication before the same is issued or published.
9.2
Confidentiality

Each of the Parties hereto shall treat (and shall direct its employees,
counsels, auditors and

-35-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

representatives to treat) the contents of this Agreement as confidential and
shall refrain from disclosing this Agreement in whole or part, to any Person
without the consent of the respective other Party (which consent shall not be
unreasonably withheld or delayed), except to the extent necessary for the
enforcement hereof or as otherwise required by Law or by any Governmental
Authority (in which case, to the extent practicable, the disclosing Party shall
give prior notice to the respective other Party, and if requested by such other
Party, the disclosing Party shall seek to obtain a protective order or similar
protection); provided, however, that (x) the Buyers may disclose and provide
copies of this Agreement or any other Transaction Document to their Controlling
Persons, any potential acquirors (direct or indirect) of the Buyers or any
members of the Knauf Group and to their respective professional advisors, and
(y) the Sellers may disclose and provide copies of this Agreement or any other
Transaction Document to their Controlling Persons and to its and their
respective professional advisors, provided that such Persons shall have agreed
to maintain the confidentiality of this Agreement and any other Transaction
Document in accordance with the terms of this Section 9.2 or shall otherwise be
legally obligated not to disclose and to keep the contents of this Agreement and
any other Transaction Document confidential. Notwithstanding the above, it is
understood and agreed between the Parties that the Sellers will disclose the
contents of this Agreement as is determined by Sellers to be necessary to comply
with the Sellers’ Representative’s reporting and filing obligations with the
United States Securities and Exchange Commission. The Sellers’ Representative
will notify the Buyers prior to such disclosure (without such disclosure being
subject to Buyers' prior consent or prior consultation with Buyers). The Parties
agree that by entering into this Agreement, any other (separate) confidentiality
agreement entered into among the Parties prior to the date hereof shall hereby
be superseded and replaced.
9.3
Closing

Each of the Sellers and each of the Buyers shall use their commercially
reasonable efforts to cause each of the Closing Conditions to be satisfied as
soon as possible after the date hereof. None of the Sellers or the Buyers shall
take any action that would, or that could reasonably be expected to, result in
any of the Closing Conditions not being satisfied.
9.4
Costs and Expenses

Except (i) as provided in Sections 8.3 (Intellectual Property Registration) and
9.5 (Taxes), (ii) for any costs of notarization of this Agreement or any other
contracts or documents contemplated hereby, which shall be borne by Buyer and
(iii) as otherwise provided herein, Sellers and Buyers shall bear their
respective own costs and expenses incurred for the consummation of the
transactions contemplated hereby.
9.5
Taxes

(a)    Transfer Taxes. Buyers shall pay and bear all real estate transfer Taxes,
stamp duties or similar Taxes (the “Transfer Taxes”) due in connection with the
sale and transfer of the Transferred Assets and/or the Shares to the Buyers (but
not, for the avoidance of doubt, Sellers' Taxes on the capital gain or any other
Tax on Sellers’ net income, profits or gains or de-grouping charges or similar
charges). The Buyers and each Transferred Company (or any Affiliate of Asset
Buyer, with respect to the Transferred Assets) shall make all mandatory filings
in relation to the registration of the sale of the Transferred Shares and
Transferred Assets with the competent tax offices or any other competent
Governmental Authority within the applicable time period. If the Sellers are
held liable for any Transfer Taxes by a Third Person, the Buyers shall procure
that the relevant Transferred Company shall upon Sellers' written request
provide to the Sellers a copy of the proof of the payment

-36-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

of such Transfer Taxes.
(b)    Other Taxes. Where it is necessary for the purpose of this Agreement to
apportion between the Share Seller and the Share Buyer any Tax liability of a
Transferred Company, such liability shall be apportioned between the pre-Closing
period and the post-Closing period. The Share Seller shall be responsible for
any Tax related to the pre-Closing period which shall be calculated as if the
last business and fiscal year (Geschäftsjahr und Wirtschaftsjahr) of the
relevant Transferred Company starting prior to the Closing Date and the
respective tax assessment period (Veranlagungs- und Erhebungszeitraum) cease at
the end of the Closing Date. The Share Buyer shall be responsible for any Tax
related to the post-Closing period. With respect to Taxes relating to the
Transferred Assets, the Sellers shall assist the Asset Buyer as requested, at
the Asset Buyer’s reasonable expense, in the preparation and timely filing of
all Tax returns due from the Asset Buyer for the calendar year during which the
Closing occurred. Any penalties or late payment interests that have been
triggered by any event in the pre-Closing period shall solely be borne by the
Sellers.
(c)    Value Added Tax.
(i)    All amounts payable under this Agreement are exclusive of VAT. Subject to
Section 9.5(c)(ii) below, if any such payment constitutes the whole or any part
of the consideration for a taxable supply (whether or not that supply is taxable
pursuant to the exercise of an option or the making of any election), the payer
shall, in addition to the amount so payable and subject to receipt of an
appropriate VAT invoice, pay an amount equal to any VAT properly chargeable on
that amount.
(ii)    The Asset Seller and the Asset Buyer consider that the sale of the
Transferred Assets by the Asset Seller to the Asset Buyer with a view to the
Asset Buyer carrying on the Business is one to which the provisions of Article 5
VAT Order applies such that it should fall to be treated as neither a supply of
goods nor a supply of services for value added tax purposes and accordingly, the
Asset Seller will not seek to charge any VAT in respect of the sale unless (i)
the Asset Buyer is in breach of any of the covenants set forth in Section 6.6
(whether before, on, or after Closing) or (ii) HM Revenue & Customs notifies the
Asset Seller in writing that it is required to do so. If HM Revenue & Customs
serves such written notification then the Asset Buyer shall pay to the Asset
Seller the amount of any VAT so chargeable but only after the Asset Seller has
provided an appropriate VAT invoice to the Asset Buyer and copy of the written
notification from HM Revenue & Customs.
(d)    UK Capital Allowances. The Asset Buyer hereby agrees that it will enter
into such elections under section 198 of the UK Capital Allowances Act 2001 as
the Asset Seller may request in relation to any or all of the Transferred Assets
(whether on or after Closing) and that as between themselves, the Asset Seller
and the Asset Buyer agree that so far as is permissible, any allowances due
under Part 2 of the UK Capital Allowances Act in respect of any of the
Transferred Assets shall be retained by the Asset Seller.
(e)    Tax Refunds. The Buyers shall – unless the amount has already excluded or
reduced the indemnification pursuant to Section 11.7(a)(i) – reimburse to the
Sellers the amount of (i) any Tax refunded by a Tax Authority in cash to a
Transferred Company which was paid by a Transferred Company at any time prior to
the Closing Date and (ii) any Tax refunded by a Tax Authority by way of set-off
or deduction to a Transferred Company which was paid by a Transferred Company at
any time prior to the Closing Date, in each case if attributable to a
pre-Closing period.

-37-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

9.6
Insurance

Buyers acknowledge and agree that each Transferred Company, the Facilities and
the Transferred Assets shall cease to be covered by the Insurance Policies
effective at 11:59 p.m. (CET) on the Closing Date until when it shall be the
Sellers' obligation to maintain the Insurance Policies consistent with past
practice. The Buyers undertake to enter into or, as the case may be, accede to,
or to cause their Affiliates to enter into or accede to, new or existing
insurance policies to provide the Transferred Companies, the Facilities, and the
Transferred Assets (as applicable) with replacement insurance coverage adequate
for the conduct of the Business and consistent with past practice effective as
from such time on the Closing Date.
Section 10.    TERMINATION
10.1
Termination

This Agreement may only be terminated
(a)    by mutual written consent of the Parties hereto;
(b)    by the Share Buyer (on behalf of the Buyers) if any of the Buyers’
Conditions or the Mutual Condition provided in Section 3.3(b) (Completion of
Restructuring) has not been met by December 31, 2012;
(c)    by the Share Seller (on behalf of the Sellers) if any of the Sellers’
Conditions has not been met by December 31, 2012 and has not been waived by the
Sellers by such date;
(d)    by the Share Seller (on behalf of the Sellers) if the Mutual Condition
provided in Section 3.3(b) (Completion of Restructuring) has not been met by
March 31, 2013;
(e)    by each Party if the Mutual Condition provided in Section 3.3(a)
(Governmental Approvals) has not been met by March 31, 2013; or
(f)    by each Party if any Governmental Authority has enacted, issued,
promulgated, enforced or entered any Law, or refused to grant any required
consent or approval, that has the effect of making the consummation of the
transactions contemplated hereby illegal or that otherwise prohibits the
consummation of such transactions;
provided, however, that if a Party seeking termination pursuant to this Section
10.1 is purportedly in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this Agreement
(including, for the avoidance of doubt, a Party having in bad faith (wider Treu
und Glauben) prevented the fulfillment of a Closing Condition or the occurrence
of the Closing), then, that Party may not terminate this Agreement pursuant to
this Section 10.1.
10.2
Effect of Termination

If this Agreement is terminated and the transactions contemplated thereby are
abandoned as described in this Section 10:
(a)    this Agreement shall become void and of no further force or effect,
except for the

-38-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

provisions of Sections 9.1 (Press Releases), 9.2 (Confidentiality, which
obligation shall remain in force for a period of five (5) years after the
termination of this Agreement) and 9.4 (Costs and Expenses) and this Section 10;
(b)    all confidential information provided by either Party to the respective
other Party shall be returned to such disclosing Party or, upon the disclosing
Party's written request, destroyed;
(c)    notwithstanding the foregoing, nothing in this Section 10.2 shall be
deemed to release either Party from any liability for any breach by such Party
of the terms and provisions of this Agreement; provided, however, that if the
Closing shall not occur, the Sellers shall not be held liable in any manner
whatsoever for any breach of the Sellers’ Guarantees.
Section 11.    INDEMNIFICATION
11.1
Indemnification by Buyer

From and after the Closing, the Buyers (the “Buyer Indemnifying Party”) shall
indemnify, defend and hold any member of Sellers’ Group (but excluding the
Transferred Companies) (each a “Seller Indemnified Party”) harmless from and
against any and all Losses incurred by such Seller Indemnified Party resulting
or arising from or related to, or incurred in connection with, in each case
directly:
(a)    any failure of the Asset Buyer to assume, pay, perform and discharge the
Assumed Liabilities; and/or
(b)    any breach of any Buyers’ Guarantee, covenant, obligation or agreement of
the Buyers contained herein and not cured by the Buyers (to the extent capable
of cure) within thirty (30) calendar days following the receipt by the Buyers of
a written notice from Sellers requesting that such failure or breach be
remedied.
11.2
Indemnification by Sellers

(a)    Subject to the terms and conditions of this Agreement, from and after the
Closing, the Sellers (the “Seller Indemnifying Party”) shall indemnify, defend
and hold the Buyers and any of their Affiliates (including after the Closing the
Transferred Companies) (each a “Buyer Indemnified Party”), harmless from and
against any and all Losses incurred by such Buyer Indemnified Party resulting or
arising from, related to, or incurred in connection with, in each case directly:
(i)    any failure of the Asset Seller to assume, pay, perform and discharge its
respective Retained Liabilities; and/or
(ii)    the Restructuring; and/or
(iii)    any breach of any Sellers’ Guarantee, covenant, obligation or agreement
of any Seller contained herein and not cured by the Sellers (to the extent
capable of cure) within thirty (30) calendar days following the receipt by
Sellers of a written notice from the Buyers requesting that such failure or
breach be remedied.

-39-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(b)    The Seller Indemnifying Party shall in addition indemnify the Buyers, or
at the Buyers’ election, any of their Affiliates, including after Closing the
Transferred Companies or their legal successors, from and against:
(i)    all Taxes which have to be paid or discharged otherwise (including by way
of set-off or deduction) by the Buyers, any of its Affiliates, including after
Closing any of the Transferred Companies, or their legal successors arising from
a breach of any of the Sellers’ Guarantees as described in Section 5.15;
(ii)    all Taxes which have to be paid or discharged otherwise (including by
way of set-off or deduction) by any Transferred Company and are allocable to any
period prior to and including the Closing Date (or portions thereof);
(iii)    all Taxes (including, but not limited to transfer Taxes, real estate
transfer Tax, stamp duty, deed Tax and capital gains Taxes) which are triggered
by any measures or actions taken in order to implement the Restructuring and
which have to be paid or discharged otherwise (including by way of set-off or
deduction) by the Buyers, any of its Affiliates, including after Closing, any of
the Transferred Companies, or their legal successors; and
(iv)    all Taxes or amounts on account of Tax that the Buyers or any of their
Affiliates (including after Closing the Transferred Companies) are or will be
required to pay as a result of a failure by the Sellers or any of their
Affiliates (other than, to the extent Closing occurs, the Transferred Companies)
to discharge that Tax and/or any such Taxes or amounts properly attributable to
the Sellers or any of their Affiliates (other than, to the extent Closing
occurs, the Transferred Companies);
(the “Indemnifiable Taxes”), by paying an amount equal to such Indemnifiable
Taxes to the Buyers, or at Buyers’ election, the Transferred Companies or their
legal successors (the “Tax Indemnification Payment”).
11.3
When Payable

Any indemnification under this Section 11 with respect to any claim concerning
any Loss shall be payable upon (a) the resolution of such claim by mutual
agreement between Sellers and Buyers; (b) the issuance of a definitive order
from a Governmental Authority or a final judgment, award, order or other ruling
(which is not subject to appeal or with respect to which the time for appeal has
elapsed) by a court or arbitral tribunal having jurisdiction over this
Agreement, the Parties and the subject matter of such claim or to which such
claim was submitted for resolution by joint agreement between Sellers and
Buyers; or (c) the final settlement of such claim with a Third Person in
accordance with the provisions of this Agreement.
11.4
Notice of Claim; Right to Participate in and Defend Third Party Claims

11.4.1    Claim Notice
If any Buyer Indemnified Party or Seller Indemnified Party (hereinafter the
“Indemnified Party”) (a) receives notice of the assertion of any claim, the
commencement of any suit, action or proceeding (including without limitation any
Tax audit, investigation or other measure of a Taxing Authority), or the
imposition of any penalty or assessment by a third party in respect of which
indemnity may be sought under Section 11.1 or Section 11.2 (a “Third Party
Claim”); or (b) shall

-40-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

have a claim for indemnification under Section 11.1 or Section 11.2 which does
not relate to a Third Party Claim (a “Direct Claim”), such Indemnified Party
shall provide written notice thereof to the Party from which indemnification is
sought, i.e., the Seller Indemnifying Party or the Buyer Indemnifying Party, as
the case may be, (the “Indemnifying Party”) in accordance with Section 13.8 (the
“Notice”). The Notice shall provide a description in reasonable detail of the
nature of the Direct Claim or Third Party Claim, the sections of this Agreement
which form the basis for the indemnification claim, copies of all material
evidence in connection therewith (including court papers) and the estimated
amount of Loss suffered or incurred by the Indemnified Party (to the extent such
amount is known or can be determined). Such Notice shall be made within twenty
(20) Business Days following the date of receipt by the Indemnified Party of any
Third Party Claim or from the date on which the Indemnified Party had knowledge
of any Direct Claim; provided, however, that such twenty (20) Business Days
period shall be reduced if the urgency of the matter dictates a swifter
notification to the Indemnifying Party. To the extent the Indemnifying Party can
demonstrate and prove that any failure of the Indemnified Party to provide
Notice to the Indemnifying Party in accordance with this Section 11.4.1 has
caused an increase of a Loss, any indemnification obligation by the Indemnifying
Party under this Section 11 shall be reduced accordingly.
11.4.2    Defense of Third Party Claims
(a)    The Indemnifying Party shall have the right, by giving written notice to
the Indemnified Party, at its option, to participate in, or to elect to assume,
the defense of any Third Party Claim, at the Indemnifying Party’s own expense
and by its own counsel, provided, however, that with regard to Third Party
Claims relating to Taxes, the Indemnifying Party shall only have the right to
assume the defense of any Third Party Claim if the Third Party Claim relates
exclusively to Taxes attributable to any time period prior to and including the
Closing Date. If the Indemnifying Party undertakes to assume the defense of any
Third Party Claim, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnifying Party shall not be liable for any
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof. The Indemnified Party shall cooperate with, and provide
appropriate documentation as reasonably requested by, the Indemnifying Party and
its counsel in the compromise of, or defense against, any such Third Party
Claim. In any event, the Indemnified Party shall have the right, at its own
expense, to participate in the defense of any Third Party Claim as to which the
Indemnifying Party has assumed the defense. The Indemnifying Party shall not
admit any liability with respect to, or settle, compromise or discharge, any
such Third Party Claim without the prior consent of the Indemnified Party,
unless the proposed resolution involves only the payment of money damages by the
Indemnifying Party and the Indemnified Party cannot be held liable for such
payment.
(b)    In the event that the Indemnifying Party does not elect or does not have
the right to assume the defense of a Third Party Claim in accordance with
paragraph (a) of this Section 11.4.2, the Indemnified Party shall control the
defense of such Third Party Claim with counsel of its choice; provided, however,
that the Indemnified Party shall not settle or compromise any Third Party Claim
without the Indemnifying Party’s prior written consent, which consent shall not
be unreasonably delayed or withheld. The Indemnifying Party shall be entitled
(at the Indemnifying Party’s expense) to participate in the defense of any Third
Party Claim with its own counsel, in which case, the Indemnified Party shall
provide all relevant information to the Indemnifying Party.
(c)    Whether or not the Indemnifying Party shall have assumed the defense of
any Third Party Claim, the Indemnified Party shall not admit any liability with
respect to, or settle, compromise or discharge, any such Third Party Claim
without the Indemnifying Party's prior consent, which

-41-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

consent shall not be unreasonably delayed or withheld.
(d)    Buyers shall promptly notify Sellers of any announced and ongoing Tax
audits of any time period prior to the Closing Date and of any other
administrative or court proceedings which could trigger any liability of Sellers
under this Agreement that relates to Taxes and inform the Sellers as regards the
subject matter of the respective Tax audit. Buyers shall ensure that copies of
all the relevant correspondence with Governmental Authorities relating to and
during the Tax audit is being provided promptly to Sellers. Tax audits shall be
treated as Third Party Claims and be subject to the provisions of this Section
11.4.2.
11.5
Survival of Indemnification

(a)    The right of any Buyer Indemnified Party to claim indemnification under
Section 11.2 shall expire as follows:
(i)    any claims for indemnification relating to any breach of any of the
Sellers’ Guarantees set forth in Section 5.11 (Environmental Matters) and any
Environmental Indemnification Claims pursuant to Section 12 (Environmental
Indemnification) shall expire on the fifth (5th) anniversary of the Closing
Date;
(ii)    any claims for indemnification relating to any breach of any of the
Sellers’ Guarantees set forth in Section 5.15 (Tax Matters) and any other claim
for indemnification with regard to Taxes shall become time-barred upon
expiration of three (3) months after the final and binding (formell und
materiell bestandskräftig) assessment, agreement or determination (as
applicable) of the relevant Tax liability;
(iii)    any claims for indemnification relating to any breach of any of the
Sellers’ Guarantees set forth in Sections 5.1, 5.2, 5.6(a) and 5.6(b) shall not
be limited in time; and
(iv)    any other claims of any Buyer Indemnified Party for indemnification
under this Agreement shall expire twenty-four (24) months after the Closing
Date.
(b)    The right of any Seller Indemnified Party to claim indemnification under
this Agreement shall expire twenty-four (24) months after the Closing Date.
11.6
Limitations

(a)    With regard to the indemnification obligations of Seller Indemnifying
Party under this Agreement the following shall apply:
(i)    any indemnification obligations (x) for any breach of the Sellers’
Guarantees under Section 5.1, 5.2, 5.3, 5.6(a) and 5.6(b) and (y) for any claims
relating to Taxes under this Agreement shall not be capped (together, the
“Uncapped Indemnity”);
(ii)    save for the Uncapped Indemnity, until the second (2nd) anniversary
following the Closing Date (the “First Indemnification Period”), the Buyers
shall be entitled to claim indemnification hereunder up to a maximum amount of
fifteen million U.S.-Dollars (USD 15,000,000) (the “Main Liability Cap”);
(iii)    save for the Uncapped Indemnity, in the time period beginning on the
first

-42-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(1st) day after the second (2nd) anniversary of the Closing Date and ending on
the fifth (5th) anniversary of the Closing Date (the “Second Indemnification
Period”), the Buyers shall be entitled to claim indemnification for breaches of
the Sellers’ Guarantees set forth in Section 5.11 (Environmental Matters) and
pursuant to Section 12 (Environmental Indemnification) up to a maximum amount of
seven million U.S.-Dollars (USD 7,000,000) (the “Environmental Cap”); provided,
however, that any amounts paid by a Seller Indemnifying Party with respect to
claims made by Buyers Indemnified Party during the First Indemnification Period
for breaches of the Sellers’ Guarantees set forth in Section 5.11 (Environmental
Matters) and/or pursuant to Section 12 (Environmental Indemnification), shall
reduce the Environmental Cap; and
(iv)    save for the Uncapped Indemnity, the total amount of indemnification to
be paid by the Sellers under this Agreement shall in no event exceed an amount
of twenty million U.S.-Dollars (USD 20,000,000) (the “Aggregate Maximum
Liability”).
(b)    Except for claims under the Uncapped Indemnity, the Buyer Indemnified
Party shall not be entitled to make any claim for indemnification under this
Agreement unless and until the aggregate amount of claims for Losses of Buyer
Indemnified Party exceeds an amount of nine hundred thousand U.S.-Dollars
(USD 900,000) (the “Threshold Amount”). If the Threshold Amount is exceeded, the
Seller Indemnifying Party shall be liable for the full amount of Losses
(Freigrenze).
(c)    Except for claims under the Uncapped Indemnity, no claim of Buyer
Indemnified Party in respect of any individual event or occurrence shall be
deemed to give rise to indemnification under this Agreement, or shall be taken
into account for purposes of calculating the Threshold Amount, unless and until
the Loss related to such claim exceeds an amount of eighty thousand U.S.-Dollars
(USD 80,000) (the “De-Minimis Amount”). The Parties agree that a De-Minimis
Amount of ten thousand U.S.-Dollars (USD 10,000) shall apply to claims relating
to Taxes. For the purposes of this Section 11.6(c), in the event of a series of
claims based on the same or a related set of facts, events or circumstances,
such series of claims shall be treated as a single claim and the aggregate total
of the Losses resulting from such series of claims shall be used to determine
whether the De-Minimis Amount has been exceeded.
(d)    The Sellers shall not be responsible and liable for Indemnifiable Taxes
if and to the extent the relevant Indemnifiable Tax has been paid or discharged
otherwise (including by way of set-off or deduction) prior to or on the Closing
Date.
(e)    Reasonable costs and expenses incurred by the Sellers and their
Affiliates for any remediation in kind as contemplated by Section 12.4 for which
Sellers can present bills and receipts or other reasonable evidence, including
reasonable costs for the use of own personnel and equipment, shall count against
the Main Liability Cap and the Environmental Cap, as applicable.
11.7
Indemnification Calculation

(a)    The amount of any indemnity payable hereunder on account of a Loss
(including, without limitation, of a Loss arising from a breach of a warranty or
representation contained in this Agreement) shall be:
(i)    reduced by the net present value of any present or future net Tax benefit
or Tax saving (including without limitation and where applicable a Tax deduction
or loss, basis adjustment and/or shifting of income, deductions, gains, loss
and/or credits, excluding, however, the increase of any mere loss carry forward)
arising as a result of the matter giving rise to the Loss

-43-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

to the extent such benefit or saving is realized and gives rise to an actual
saving of Tax by the Indemnified Party, unless the respective Tax benefit or Tax
saving has already been refunded as a Tax refund pursuant to Section 9.5(e); and
(ii)    increased by any Tax actually incurred by the Indemnified Party as a
result of or related to the indemnification payment (including without
limitation any Tax related to the inclusion, if required by Law, in gross income
of insurance proceeds or a payment pursuant hereto, and including any Tax
indirectly suffered by the Indemnified Party by reason of a deduction or
withholding on account of Tax from a payment pursuant hereto).
The net present value of any relevant present or future net Tax benefit or Tax
saving shall be determined on the basis of a Tax rate of thirty per cent (30%)
and an applied discount factor of three per cent (3%) p.a.
(b)    The amount of any indemnity payable hereunder on account of a Loss shall
be calculated net of any amounts recovered from Third Persons, including
subsidies and amounts recovered under insurance policies with respect to such
Loss (less any reasonable costs of recovering such amounts). Any Indemnified
Party suffering any Loss giving rise to indemnification under this Section 11
shall make commercially reasonable efforts (whereby each Party may decide at its
sole discretion whether to sue a Third Person) to recover such Loss from Third
Persons, including insurance companies, so as to reduce the amount of any
indemnification hereunder. If an Indemnified Party receives proceeds from Third
Persons, including insurance proceeds, in connection with Losses for which it
has received indemnification hereunder, such Indemnified Party shall promptly
refund to the Indemnifying Party the amount of such proceeds when received (less
any reasonable costs of recovering such amounts), up to the amount of
indemnification received hereunder.
11.8
Duty to Mitigate

Any Indemnified Party shall take all reasonable steps to mitigate in accordance
with Section 254 of the BGB any Loss that it may incur.
11.9
Exclusions

(a)    Seller Indemnifying Party shall have no obligation for indemnification
pursuant to Section 11.2 hereof for any Loss resulting from a breach of any of
the Sellers’ Guarantees the basis of which is actually disclosed (i) in a
narrative, in form of a clear reference to a specific contract or other document
or in a list in the schedules attached to this Agreement (the “Schedules”) and
as such may be amended or supplemented before Closing by Sellers in accordance
with Section 7.1 (provided, however, that any information disclosed in any
section of the Schedules shall be deemed to be disclosed with respect to such
other Sections of this Agreement or the Schedules to which such disclosure on
its face would reasonably pertain in light of the form and substance of the
disclosure made); or (ii) in the Disclosed Information; provided, however, that
any of the Sellers’ Guarantees set forth in Section 5.11 (Environmental Matters)
and Section 5.15 (Tax Matters) as well as, for the avoidance of doubt,
indemnification claims relating to Taxes or based on Section 12 (Environmental
Indemnification) shall in no event be excluded or limited in any way by
disclosure of facts or circumstances hereunder, in the Schedules or in the
Disclosed Information.
(b)    Save in relation to the Taxes and amounts in respect of Tax specified in
Section 11.2(b)(i) to 11.2(b)(iv), Seller Indemnifying Party shall have no
obligation for indemnification pursuant to Section 11.2 hereof for any Loss
resulting from a change in any applicable Laws after the Closing

-44-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Date or from an implementation of any Law becoming effective after the Closing
Date.
(c)    In no event shall any Indemnified Party be entitled to double recovery
hereunder. In particular, in the event any circumstances constitute a breach of
more than one representation and warranty, obligation or covenant on the part of
the Indemnifying Party, the Indemnified Parties shall only be entitled to be
indemnified once in respect of such circumstances.
(d)    In no event shall any Indemnified Party be entitled to indemnification
under this Section 11 in respect of a Loss, the legal basis of which has already
been specifically taken into account in the adjustment of the Purchase Price
pursuant to Section 2.2, including in the determination of the Final Working
Capital or the Final Indebtedness.
(e)    For the avoidance of doubt, the indemnification obligation of Sellers
under this Section 11 shall be limited to the Loss (giving effect to the
limitations set forth in this Section 11) actually suffered by the Buyer
Indemnified Party (and/or, in relation to the matters specified in
Sections 11.2(b)(i) through 11.2(b)(iv), its Affiliates), and shall be computed
without regard to any cash flow or earnings multiple or similar valuation
formula implicit in negotiating and/or setting the Unadjusted Purchase Price.
11.10
Remedies Exclusive

The rights under this Agreement are, apart from claims for specific performance
(Erfüllungsansprüche), the sole and exclusive rights and remedies of the Buyers
and the Sellers, as the case may be, with respect to this Agreement. Other than
explicitly provided herein, any other claims or remedies, including the right to
withdraw (zurücktreten) from this Agreement or to require the winding up
(Rückabwicklung) or the alteration (Anpassung) of the transactions contemplated
hereunder (e.g. by way of Störung oder Wegfall der Geschäftsgrundlage), any
claims for breach of pre-contractual obligations (culpa in contrahendo) or
ancillary obligations (positive Forderungsverletzung) or damages
(Schadensersatz) other than expressly provided under this Agreement, except
claims for willful deceit (arglistige Täuschung) and damages based on intent
(Vorsatz), are hereby expressly excluded and waived by the Buyers and the
Sellers to the extent legally permissible.
11.11
Miscellaneous

Any indemnity payment by any Seller Indemnifying Party to Buyer Indemnified
Party under this Section 11 shall constitute damages and not a reduction in
purchase price. Such payment shall be made to the party (as between the Buyers
or each Transferred Company) which the Buyers shall have advised Sellers
suffered the Loss.
Section 12.    ENVIRONMENTAL INDEMNIFICATION
12.1
Definitions

(a)    “Environmental Damage” means any pollution by, existence of or emanation
of Hazardous Material, ammunition, pollutants, structures, contaminants or
wastes, which might cause hazards to the environment, life or health, of, in,
from or through the air, the soil gas, the soil, the groundwater, the surface
water, leachate, or structures (i) of any land, properties, buildings,
structures

-45-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

or real estate currently or formerly owned, possessed or operated by the Target
Company or any of the Transferred Companies, or any of their legal predecessors
if and to the extent the Target Company or any of the Transferred Companies is
liable under Environmental Laws in lieu of such legal predecessor, (ii) of the
premises (including any properties, buildings, structures) in Peterlee, Durham,
United Kingdom, currently operated by the Asset Seller, or (iii) being caused by
the Target Company, any of the Transferred Companies or the Asset Seller, or any
of their respective legal predecessors, if and to the extent the Target Company,
any of the Transferred Companies, the Asset Buyer or any of their legal
successors, respectively, is liable under Environmental Laws in lieu of such
legal predecessor or in lieu of the Asset Seller.
(b)    “Environmental Law” means any applicable laws, statutes, ordinances,
European directives and regulations, judgments, administrative provisions,
administrative orders, licenses or permits, agreements with Governmental
Authorities, land-use planning or zoning regulations or other governmental
regulations as in effect and applicable in the relevant jurisdictions on the
Closing Date imposing liability, or standards of conduct, for the protection of
or the prevention of harmful effects to the environment, in particular human
beings, and plants and the health and safety of the work place, or the use,
handling, generation, treatment or release of Hazardous Material.
(c)    “Hazardous Material” means dangerous substances as defined in Article 3
Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16
December 2008, as in effect as of the Closing Date, or any substances that are
as of the Closing Date legally defined as hazardous under any applicable
Environmental Law.
12.2
Environmental Indemnification

(a)    The Sellers shall indemnify and hold harmless the Buyer Indemnified
Parties from any Losses actually incurred or suffered by any of the Buyer
Indemnified Parties after the Closing Date which arise out of or relate to any
Environmental Damage existing on or before the Closing Date and incurred or
suffered based on (i) a final and binding (rechtskräftig) and enforceable
(vollziehbare) court decision, (ii) a final and binding (bestandskräftig) or
immediately enforceable (sofort vollziehbar) order issued by a competent
Governmental Authority, (iii) a requirement under applicable Environmental Laws,
if the non-compliance with such Environmental Laws involves criminal liability
of any manager or employee of the Knauf Group (including after Closing the
Transferred Companies) and, in particular, except such requirements that are
being customarily ignored in the respective geographic area by other persons,
(iv) a written claim relating to any Environmental Damage of a Third Person
addressed to any Buyer Indemnified Party, (v) an immediate endangerment for the
environment, health or life (unmittelbare Gefahr für Umwelt, Leib oder Leben),
(vi) any measures undertaken by any Buyer Indemnified Party having been agreed
to by the Sellers in a form provided in Section 13.8 for notices, or (vii) any
obligation of any Buyer Indemnified Party relating to any Environmental Damage
existing on or before the Closing Date which is due for fulfillment under an
administrative contract or a private law agreement entered into by (A) any of
the Sellers, the Target Company, a Transferred Company or the Asset Seller prior
to the Closing Date or (B) by any Buyer Indemnified Party after the Closing
Date; provided that the Sellers have given their prior written consent (which
cannot be unreasonably withheld) (each claim under this Section 12.2 an
“Environmental Indemnification Claim”).
(b)    At the Sellers’ request, any Buyer Indemnified Party shall provide to the
Sellers and their experts and advisers reasonable access to the affected site,
facilities, installations and buildings during ordinary business hours and after
reasonable notification in advance, to the extent this is

-46-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

necessary to validate the Environmental Indemnification Claim.
12.3
Exclusion of Liability

(a)    The Sellers’ obligation to indemnify and hold harmless any Buyer
Indemnified Party pursuant to this Section 12 shall be excluded if and to the
extent that:
(i)    the respective obligation, claim, liability, cost or expense (including
reasonable attorney’s fees) could have been avoided or mitigated by any Buyer
Indemnified Party within the meaning of Sec. 254 BGB; or
(ii)    the Loss relating to an Environmental Damage has been recovered from a
Third Person or any insurance.
(b)    The Buyers shall not be entitled to indemnification for Losses resulting
from Environmental Damages if and to the extent the respective Environmental
Damage has been remediated by the Sellers in accordance with applicable
Environmental Laws and Section 12.4 below. If the Buyers have not observed their
obligations under Section 12.4, the Sellers shall not be liable for Losses, if
and to the extent the Share Buyer cannot demonstrate and prove to the Sellers
that such breach of the Buyers’ obligations under Section 12.4 has not increased
the costs for investigating, cleaning up or otherwise remediating the
Environmental Damage that is claimed as a Loss.
(c)    For any indemnity claim asserted by the Buyers for Losses in accordance
with this Section 12 or for a breach of any of the Sellers’ Guarantees set forth
in Section 5.11 (Environmental Matters), the term “Losses” shall not include
Losses to the extent such Losses are incurred by, or the underlying
investigations, cleanup obligations or cleanup activities or other events
triggering such Losses are the result of, a Buyer Indemnified Party (or any
Person acting on its behalf) conducting after the Closing Date any of the
following:
(i)    any expansion or change of use of the respective Real Property after the
Closing Date; or
(ii)    any construction activities on the respective Real Property after the
Closing Date; or
(iii)    any notification of or information to any Governmental Authority (other
than if imposed by applicable Laws); or
(iv)    any other drilling, soil or groundwater examination or other
investigation of any Real Property, other than for a valid business reason,
whereas the Parties acknowledge and agree that any such activity the purpose of
which is to create an opportunity to make a claim for indemnification under this
Agreement, or any other activity that cannot reasonably be justified absent
Sellers’ obligations under this Agreement hereof will not be deemed to have a
valid business reason.
12.4
Remediation in Kind

(a)    In the event any Buyer Indemnified Party has any claim for
indemnification against the Sellers in accordance with this Section 12 or for a
breach of any of the Sellers’ Guarantees set

-47-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

forth in Section 5.11 (Environmental Matters), the Buyers shall provide to the
Sellers a Notice as set forth in Section 11.4.1, provided, however, that such
Notice shall be made within fifty (50) Business Days following the date on which
the Buyer Indemnified Party obtains knowledge of any Environmental
Indemnification Claim. The Sellers shall have the right, at their sole
discretion, to decide by delivery of a written declaration to the Buyers, within
a period of fifty (50) Business Days after receipt by the Sellers of the
respective Notice, to remediate in kind the damage that is the subject matter of
a Notice relating to the Environmental Damage. The fifty (50) Business Days
period pursuant to the preceding sentence shall not apply if any activity is
necessary without undue delay (unverzüglich) for legal or factual reasons, in
which case (A) the Buyers shall have the obligation to notify the Sellers
without undue delay, and (B) the Sellers shall have the obligation to decide on
and perform the remediation of the Environmental Damage in a reasonable shorter
period of time.
(b)    If within the fifty (50) Business Days period pursuant to Section 12.4(a)
above the Sellers have not notified the Buyers or have decided against a
remediation in kind, the Buyers shall be entitled to indemnification as set out
in Section 12.2 for any Environmental Damages. If the Sellers decide to
remediate any Environmental Damages, they shall consult the Buyers in advance as
regards any remediation measures and reasonably cooperate with the Buyers. The
Buyers shall not unreasonably withhold any consent in connection with
remediation activities of the Sellers and cooperate in good faith as necessary
to enable the Sellers to remediate in kind any Environmental Damages.
12.5
Claim Notice and Defense of Third Party Claims Procedure

Section 11.3 and Section 11.4 shall apply to this Section 12 mutatis mutandis.
12.6
Limitations

With regard to the limitation period for any Environmental Indemnification Claim
hereunder, Section 11.5(a)(i) shall apply. Limitations for Environmental
Indemnification Claims hereunder are set out in Sections 11.6(a)(ii) through
(iv), 11.6(b) and 11.6(c).
Section 13.    MISCELLANEOUS
13.1
Sellers' Representative

Each of the Sellers hereby irrevocably appoints USG Corporation as its
representative (the “Sellers’ Representative”), with full power and authority
to, in its name, place and stead, take all actions permitted or required to be
taken by it pursuant to this Agreement, including:
(a)    receive notices under this Agreement;
(b)    receive, distribute and make any payments under this Agreement;
(c)    deliver any notices, certifications, consents, approvals or waivers
required or appropriate under this Agreement; and
(d)    handle, contest, dispute, compromise, adjust, settle or otherwise deal
with any and all claims by or against or disputes with Buyers under this
Agreement.

-48-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Each of the Seller undertakes to the Buyers that it will act solely through the
Sellers' Representative in connection with any matter arising out of this
Agreement.
13.2
Guarantee by Sellers' Representative

The Sellers' Representative hereby guarantees to the Buyers by way of an
independent promise of guarantee (selbständiges Garantieversprechen) within the
meaning of Section 311 of the BGB the due and proper fulfillment of all of the
obligations of the Sellers pursuant to this Agreement, in particular, without
limitation, the payment of an Adjustment Amount (if any) on the respective due
date and any payments under Section 11.2.
13.3
Buyers' Representative

The Asset Buyer hereby irrevocably appoints the Share Buyer as its
representative, with full power and authority to, in its name, place and stead,
take all actions permitted or required to be taken by it pursuant to this
Agreement, including:
(a)    receive notices under this Agreement;
(b)    receive, distribute and make any payments under this Agreement;
(c)    deliver any notices, certifications, consents, approvals or waivers
required or appropriate under this Agreement; and
(d)    handle, contest, dispute, compromise, adjust, settle or otherwise deal
with any and all claims by or against or disputes with Sellers under this
Agreement.
Asset Buyer hereby undertakes to Sellers that it will act solely through the
Share Buyer in connection with any matter arising out of this Agreement.
13.4
Amendments

This Agreement, including this Section 13.4, may be amended or supplemented only
by an agreement in writing executed by all of the Parties hereto, unless a
stricter form is required under applicable Law (e.g., notarization (notarielle
Beurkundung)).
13.5
Entire Agreement

This Agreement and the Schedules and Exhibits hereto, the Related Agreements and
any other agreements expressly provided for herein set forth the entire
understanding of the Parties hereto with respect to the subject matter hereof,
and supersede all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, between
the Parties.
13.6
Governing Law

This Agreement shall be governed by and enforced in accordance with German laws,
excluding any choice of law rules that may direct the application of the laws of
another jurisdiction and excluding the United Convention on Contracts for the
International Sale of Goods (CISG).
13.7
Jurisdiction


-49-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(a)    Except for the expert proceeding provided for in Section 2.2.2 above, the
Parties will, upon written request of either Party, endeavor to resolve any
disputes, controversies or claims arising out of this Agreement, or the breach,
termination or invalidity hereof (each a “Dispute”) by good faith negotiation
between chief executive officers of the Parties (or such other representatives
to which the Parties may agree having the authority to fully and finally resolve
the Dispute) within a period of thirty (30) calendar days after one of the
Parties has received a written notice of the Dispute from the respective other
Party requesting good faith negotiations between the Parties. The Parties agree
that no arbitration demand will be filed for such thirty (30) calendar days
period. If requested by one or the other Party, the negotiations shall be
assisted by an independent mediator jointly selected and paid for by the
Parties.
(b)    Any Dispute which has not been mutually resolved pursuant to
Section 13.7(a) above shall, save for expert proceedings provided for in
Section 2.2.2, be finally settled by arbitration in accordance with the
arbitration rules of the German Institution of Arbitration (Deutsche Institution
für Schiedsgerichtsbarkeit e.V., DIS) in effect at the commencement of the
arbitration proceedings without recourse to the ordinary courts of law by three
(3) arbitrators (unless the Parties have expressly agreed in writing that a
Dispute shall be settled by one (1) arbitrator). The place of arbitration shall
be Düsseldorf, Germany. The English language shall be used throughout the
proceedings, but documentary evidence in German and French may be submitted
without translation.
(c)    An arbitral tribunal constituted under this Section 13.7 shall have
exclusive jurisdiction over any challenge of a decision rendered pursuant to
Section 2.2.2 on the grounds that such decision constitutes or is based upon
manifest error. In the event that applicable mandatory law requires any matter
arising out of or in connection with this Agreement to be decided upon by an
ordinary court of law, the competent courts in Düsseldorf, Germany, shall have
the exclusive jurisdiction.
13.8
Notices

(a)    Any notices or other communications required or permitted hereunder shall
be given in writing in the English language and shall be: (i) personally
delivered against an acknowledgement of delivery dated and signed by the
recipient; (ii) sent by registered or certified mail, return receipt requested,
postage prepaid; (iii) sent by private overnight courier service (all charges
prepaid); or (iv) sent by facsimile transmission and confirmed by registered or
certified mail (postage prepaid, return receipt requested) posted no later than
the following Business Day (which confirmation shall include a copy of the
corresponding activity report), addressed as follows:
To Sellers:
c/o USG Corporation

550 West Adams Street
Chicago, IL 60666
United States                    
Attn: Stanley L. Ferguson,
Executive Vice President and General Counsel
Fax: + 1 312 672 5387
Email: sferguson@usg.com



-50-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

c/o USG Corporation
550 West Adams Street
Chicago, IL 60666
United States                                
Attn: D. Rick Lowes
Senior Vice President, Business Development and Operational Services
Fax: + 1 312 672 3967
Email: rlowes@usg.com




With a copy to:
Jones Day

Prinzregentenstrasse 11
80538 München
Attn: Adriane U. Sturm
Fax: +49 89 20 60 42 293
Email: austurm@jonesday.com




To Buyers:
Knauf Gips KG
Am Bahnhof 7
97346 Iphofen
Germany
Attn.: Jörg Schanow / Heinrich Eumann
Fax: +49 9323 31 470 / +49 9323 31 1465
Email: schanow.joerg@knauf.de / eumann.heinrich@knauf.de





With a copy to:
Freshfields Bruckhaus Deringer LLP
Feldmuehleplatz 1
40545 Duesseldorf
Attn.: Dr. Christoph Nawroth
Fax: +49 211 4979 65245
Email: christoph.nawroth@freshfields.com

    
(b)    If personally delivered, such communication shall be deemed delivered
upon actual receipt; if sent by mail, such communication shall be deemed
delivered as of the date of delivery indicated on the receipt issued by the
relevant postal service or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal; if sent by overnight
courier, such communication shall be deemed delivered one calendar day after
actual receipt by the overnight courier; if sent by facsimile transmission, such
communication shall be deemed delivered at the time and on the day indicated on
the corresponding activity report (provided, however, that in all such cases,
any notice or communication which is received after 6 p.m. (local time in the
place of receipt) on a Business Day or on any day which is not a Business Day
shall be deemed received only at 9 a.m. (local time in the place of receipt) on
the next Business Day).
(c)    Any Party, by written notice to the other Parties given in accordance
with this Section 13.8, may change the address or the Persons to whom notices or
copies thereof shall be

-51-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

directed. In absence of such notification the addresses as set forth in
Section 13.8(a) shall remain decisive.
13.9
Severability

This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the Parties intend that
there shall be added as a part of this Agreement a provision as similar in terms
to such invalid or unenforceable provision as may be valid and enforceable.
13.10
Assignment

No rights, obligations or liabilities hereunder shall be assignable by any Party
without the prior written consent of the respective other Party. This Agreement
shall be binding upon and inure to the benefit of the successors-in-interest and
such permitted assigns of each Party hereto. The Sellers hereby agree to an
assignment by any of the Buyers of rights and obligations hereunder (in whole or
in part) to other members of the Knauf Group; provided, however, that the Share
Buyer shall remain liable under this Agreement and shall be exclusively entitled
and responsible for asserting any claims on behalf of any Buyer Indemnified
Party under and in accordance with the terms of this Agreement after the Closing
Date.
13.11
Waivers

Except as otherwise provided herein, the Buyers or Sellers (acting on behalf of
themselves and their appropriate Affiliates), may waive in writing compliance by
any of the other Parties hereto (to the extent such compliance is for the
benefit of the Party giving such waiver) with any of the terms, covenants or
conditions contained in this Agreement (except such as may be imposed by Law).
Any waiver by any Party of any violation of, breach of, or default under, any
provision of this Agreement by any other Party shall not be construed as, or
constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement.
13.12
Third Parties

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person other than the Buyers and the
Sellers any rights or remedies under or by reason of this Agreement.
13.13
Schedules and Exhibits

The Schedules and Exhibits attached to this Agreement are incorporated herein
and shall be part of this Agreement for all purposes.
13.14
Interpretation

(a)    The headings and the table of contents in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement.
(b)    The masculine, feminine or neuter gender and the singular or plural
number shall each be deemed to include the others whenever the context so
indicates.

-52-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

(c)    Whenever used in this Agreement:
(i)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; and
(ii)    the words “hereof”, “herein” and similar words shall be construed as
references to this Agreement as a whole and not just to the particular Section
or subsection in which the reference appears.
(d)    In the event of a discrepancy between the terms of this Agreement and the
terms of any other Transaction Document, as between the Parties, the terms of
this Agreement shall prevail to the fullest extent practicable, and the Parties
shall take any reasonable actions necessary to preserve, as between the Parties,
the rights and obligations of the Parties under the terms of this Agreement and
the economic and legal substance of the transactions contemplated hereby and
thereby.
IN WITNESS WHEREOF, the Parties and Sellers’ Representative have caused their
duly authorized representatives to execute this Agreement in Düsseldorf,
Germany, as a notarial deed as of the date first above written.


/s/ Norbert Zimmermann


/s/ Adriane Sturm


/s/ Audrey Bontemps


/s/ Jannes Eisele


/s/ Daniel Gabel




TABLE OF CONTENTS


Section 1. Purchase, Sale and Transfer of Shares and Assets    
1.1Purchase, Sale and Transfer of the Shares    
1.2Right to Profits    
1.3Sale and Purchase of the Transferred Assets; Retained Assets    
1.3.1Transferred Assets    
1.3.2Retained Assets    
1.4Assumption of Liabilities; Retained Liabilities    
1.4.1Assumption of Liabilities    
1.4.2Retained Liabilities    
1.5Assignability and Material Consents    
1.5.1Non-Assignable Items    
1.5.2Material Consents    

-53-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

1.5.3Tenders    
Section 2. Purchase Price    
2.1Unadjusted Purchase Price    
2.2Purchase Price Adjustment    
2.2.1Closing Accounts and Closing Statements    
2.2.2Disputes    
2.2.3Adjustment    
2.3General Method of Payment    
Section 3. Conditions to Closing    
3.1Conditions to Buyers' Obligations    
3.2Conditions to Sellers’ Obligations.    
3.3Mutual Closing Conditions.    
3.4Obligations of the Parties.    
3.5Frustration of Closing Conditions.    
Section 4. Closing    
4.1General    
4.2Documents to be Delivered by the Sellers    
4.3Actions to be Taken and Documents to be Delivered by the Buyers    
Section 5. Representations and Warranties of Sellers    
5.1Corporate Status.    
5.2Capitalization of Transferred Companies.    
5.3No Insolvency; No Enterprise Agreements.    
5.4Authority and Binding Effect    
5.5No Conflicts    
5.6Owned Fixed Assets    
5.7Real Property    
5.8Material Contracts    
5.9Compliance with Laws    
5.10Conduct of Business    
5.11Environmental Matters    
5.12Grants and Subsidies    
5.13Litigation    
5.14Insurance    
5.15Tax Matters    

-54-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

5.16Reference Date Accounts; Management Accounts    
5.17Intellectual Property    
5.18Employee Matters    
5.19Employee Plans; Collective Agreements; Pension Schemes    
5.20Brokers, Finders and Agents    
5.21Inventory    
5.22Raw Materials, Auxiliary Materials and Supplies    
5.23Business    
5.24No other Representations or Warranties    
Section 6. Representations and Warranties of Buyers    
6.1Organization and Standing; Corporate Power and Authority    
6.2Authority and Binding Effect    
6.3No Conflicts    
6.4Brokers, Finders and Agents    
6.5Financial Capacity    
6.6UK VAT Warranties    
6.7No other Representations or Warranties    
Section 7. Covenants of Sellers    
7.1Disclosure Supplements    
7.2Business in the Ordinary Course
7.3Termination of Intragroup Agreements    
7.4Resignations    
7.5Maintenance of, and Access to, Records    
7.6Further Assurances    
7.7Non-Compete    
7.8Non Solicitation    
7.9Restructuring    
7.10Supplies    
7.11Assignment of Lease of Leased Real Property    
Section 8. Covenants of Buyers    
8.1Future Employment; Employment Covenants    
8.2Change of Name    
8.3Intellectual Property Registration    
8.4Further Assurances    

-55-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

8.5Regulatory Filings    
8.6Maintenance of, and Access to, Records    
8.7Financial Projections    
Section 9. Mutual covenants    
9.1Press Releases    
9.2Confidentiality    
9.3Closing    
9.4Costs and Expenses    
9.5Taxes    
9.6Insurance    
Section 10. Termination    
10.1Termination    
10.2Effect of Termination    
Section 11. Indemnification    
11.1Indemnification by Buyer    
11.2Indemnification by Sellers    
11.3When Payable    
11.4Notice of Claim; Right to Participate in and Defend Third Party Claims    
11.4.1Claim Notice    
11.4.2Defense of Third Party Claims    
11.5Survival of Indemnification    
11.6Limitations    
11.7Indemnification Calculation    
11.8Duty to Mitigate    
11.9Exclusions    
11.10Remedies Exclusive    
11.11Miscellaneous    
Section 12. Environmental IndemniFication    
12.1Definitions    
12.2Environmental Indemnification    
12.3Exclusion of Liability    
12.4Remediation in Kind    
12.5Claim Notice and Defense of Third Party Claims Procedure    
12.6Limitations    

-56-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Section 13. Miscellaneous    
13.1Sellers' Representative    
13.2Guarantee by Sellers' Representative    
13.3Buyers' Representative    
13.4Amendments    
13.5Entire Agreement    
13.6Governing Law    
13.7Jurisdiction    
13.8Notices    
13.9Severability    
13.10Assignment    
13.11Waivers    
13.12Third Parties    
13.13Schedules and Exhibits    
13.14Interpretation    







-57-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

LIST OF SCHEDULES




Schedule 1.3.1(c)
Tangible Personal Property
Schedule 1.3.1(e)
Transferred Contracts
Schedule 1.3.2(d)
Retained Contracts
Schedule 1.3.2(f)
Retained Pension Plan
Schedule 1.4.1(a)
Liabilities of the Asset Seller
Schedule 1.5.2
Material Consents
Schedule 1.5.3
Tenders
Schedule 2.1(d)
Allocation of Unadjusted Purchase Price
Schedule 2.2.3(f)
Allocation of Adjustment Amount
Schedule 3.1(a)(i)
Form of Patent Assignment Agreement
Schedule 3.1(a)(ii)
Form of Copyright License Agreement
Schedule 3.1(a)(iii)
Form of Trade Secrets License Agreement
Schedule 3.1(a)(iv)
Form of Trademark License Agreement
Schedule 3.1(a)(v)
Form of Trademark and Domain Name License Agreement
Schedule 3.1(b)
Form regarding No Material Adverse Effect
Schedule 3.3(a)
Governmental Approvals
Schedule 3.3(b)
Restructuring Steps
Schedule 4.2(o)
Seller’s Closing Certificate
Schedule 4.3(b)(ix)
Buyer’s Closing Certificate
Schedule ‎5.2
Capitalization of Transferred Companies
Schedule ‎5.3
Enterprise Agreements or Comparable Profit Sharing or Pooling Agreements
Schedule 5.5
No Conflicts
Schedule 5.6(a)
Owned Fixed Assets
Schedule 5.7(a)
Real Property
Schedule 5.7(e)
Russian Leases
Schedule ‎5.8(a)
Material Contracts
Schedule ‎5.9(b)
Material Permits
Schedule 5.10
Conduct of Business
Schedule 5.11(a)
Environmental Matters
Schedule 5.12
Grants and Subsidies
Schedule 5.13
Litigation
Schedule 5.14
Insurance
Schedule 5.15(b)
Tax Matters
Schedule 5.17(a)
Owned IP
Schedule 5.17(b)
Licensed IP
Schedule 5.18(a)
List of Transferred Employees
Schedule 5.18(b)
Employee Matters
Schedule 5.18(c)
List of Directors and Officers
Schedule 5.19(a)
Employee Plans


-58-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 5.19(b)
Compliance with Employee Plans
Schedule 5.19(c)
List of Collective Agreements and Other Works Agreements and Material Agreements
with Employee Organizations
Schedule ‎5.19(d)
List of Reconciliations of Interests, Social Plans and Equivalent Agreements
Schedule 5.19(e)
Pension Schemes
Schedule 5.22
Required Materials
Schedule 7.2
Business in the Ordinary Course
Schedule 7.3
Terminated Intragroup Agreements
Schedule 8.1(b)
Commitment to Maintain Employment of Certain Transferred Employees








-59-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION



LIST OF EXHIBITS




Exhibit A
Definitions
Exhibit B
Copies of Change in Control Agreements
Exhibit C
Data Room Index
Exhibit D
Sample Calculation of Indebtedness
Exhibit E
Knowledge of Sellers
Exhibit F
Due Inquiry Individuals
Exhibit G
Management Accounts
Exhibit H
Methodologies
Exhibit I
Reference Date Accounts
Exhibit J
Target Working Capital
Exhibit K
Transferred Companies
Exhibit L
Sample Calculation of Working Capital








-60-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

DEFINITIONS
“Acquired Interests” shall mean the Transferred Shares and the Transferred
Assets collectively.


“Acquiring Person” shall have the meaning set forth in Section 7.7(c).


“Acquisition” shall have the meaning set forth in Section 7.7(c).


“Adjustment Amount” shall have the meaning set forth in Section 2.2.3(c).


“Affiliates” shall mean any Person that directly, or indirectly through one or
more Persons, Controls, is Controlled by, or is under common Control with, the
Person specified.


“Aggregate Maximum Liability” shall have the meaning set forth in Section
11.6(a)(iv).


“Agreement” shall have the meaning set forth in the recitals.


“Asset Buyer” shall have the meaning set forth in the recitals.


“Asset Seller” shall have the meaning set forth in the recitals.


“Assumed Liabilities” shall have the meaning set forth in Section 1.4.1.


“Business” shall have the meaning set forth in the Preamble.


“Business Day” shall mean any day which is not a Saturday, a Sunday or any other
day on which banks are required or authorized by Law to be closed in Germany,
the United States of America, the United Kingdom or France.


“Buyers” shall have the meaning set forth in the recitals.


“Buyers’ Conditions” shall have the meaning set forth in Section 3.1.


“Buyer Indemnified Party” shall have the meaning set forth in Section 11.2(a).


“Buyer Indemnifying Party” shall have the meaning set forth in Section 11.1.


“Ceiling Grid Business” shall have the meaning set forth in the Preamble.


“Buyers’ Guarantees” shall have the meaning set forth in Section 6.


“Cash” shall mean cash in hand or credited to any account with a financial
institution of the Transferred Companies.


“Change in Control Agreement” shall mean the agreements attached hereto as
Exhibit B.



-61-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

“Closing” shall have the meaning set forth in Section 4.1(b).


“Closing Accounts” shall mean the accounts as of the Closing Date prepared in
accordance with the Methodologies.


“Closing Conditions” shall have the meaning set forth in Section 3.4.


“Closing Date” shall have the meaning set forth in Section 4.1(a).


“Closing Indebtedness Statement” shall have the meaning set forth in
Section 2.2.1(a).


“Closing Working Capital” shall mean the Working Capital as of the Closing Date
determined on a basis consistent with the Target Working Capital.


“Closing Working Capital Statement” shall have the meaning set forth in
Section 2.2.1(a).


“Closing Statements” shall have the meaning set forth in Section 2.2.1(a).


“Collective Agreements” shall have the meaning set forth in Section 5.18(b)(i).


“Compensation” shall mean the term "Compensation" as defined in the Change in
Control Agreements.


“Competing Business” shall have the meaning set forth in Section 7.7(a).


“Compound Business” shall have the meaning set forth in the Preamble.


“Contracts” shall mean all contracts and agreements of any kind, commitments and
binding offers, including joint venture agreements, consulting and severance
agreements, acquisition and disposition agreements, security agreements,
agreements relating to borrowing of money, extension of credit, agreements
granting any Liens, sales agency, franchise, distribution and other marketing
agreements, agreements with customers and suppliers, leases, including leases of
real property, orders and licenses.


“Control” as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management of
that Person, whether through ownership of voting securities or otherwise. The
terms “Controlling” and “Controlled” shall be construed accordingly.


“Consent Items” shall have the meaning set forth in Section 1.5.2.


“Conversion Rate” shall mean the rate 1 EUR = 1.2426 USD.


“Copyright License Agreement” shall mean the copyright license agreement by and
among United States Gypsum Company and USG Interiors, LLC, on the one hand, and
a Buyer, on the other hand, to be entered into on and as of the Closing Date.


“Data Room” shall mean the Intralinks electronic data room made available to
Buyers by Sellers’ Group from May 25, 2012 to July 30, 2012 in connection with
the transactions contemplated by the Transaction Documents.

-62-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION



“De-Minimis Amount” shall have the meaning set forth in Section 11.6(c).


“Direct Claim” shall have the meaning set forth in Section 11.4.1.


“Disclosed Information” means the information relating to the Business, the
Transferred Companies and the Acquired Interests provided to the Buyers, their
advisers, representatives or employees fairly disclosed in:
(i)
the document titled “Introduction to Project Dandelion” and dated January 2012;

(ii)
the document titled “Market Study Europe ready-mix filing compounds” prepared by
Homburg & Partner and dated April 5, 2012;

(iii)
the document titled “Project Dandelion Financial Book” prepared by KPMG and
dated May 25, 2012;

(iv)
the document titled “Management Presentation Project Dandelion” and dated April
2012;

(v)
the written answers to the questions submitted by the Buyers, their advisors,
representatives or employees through the Q&A-tool in the Data Room until July
30, 2012, full copies of which are contained in the Data Room; and

(vi)
in the documents contained in the Data Room on July 30, 2012, and listed in the
index to the Data Room attached hereto as Exhibit C;

copies of all documents contained in the Data Room (including Q&A) on July 30,
2012, 1 pm CET are stored on one (1) DVD, a copy of which has been received by
each of the Parties and the acting notary who is requested to insert such copy
into an envelope with his notarial seal. For the purposes of this Agreement, a
“fair disclosure” means disclosure that could be concluded or derived by
observing the diligence of a prudent business man, including had the Buyers made
due inquiries with Sellers or their advisors or had they reviewed information
that is publicly available.


“Dispute” shall have the meaning set forth in Section 13.7(a).


“Disputed Items” shall have the meaning set forth in Section 2.2.2(a).


“Distributions” shall have the meaning set forth in Section 7.9(a).


“Employee Plans” shall have the meaning set forth in Section 5.19(a).


“Environmental Cap” shall have the meaning set forth in Section 11.6(a)(iii).


“Environmental Damage” shall have the meaning set forth in Section 12.1(a).


“Environmental Indemnification Claim” shall have the meaning set forth in
Section 12.2(a).


“Environmental Law” shall have the meaning set forth in Section 12.1(b).


“Environmental Permits” shall mean any permit issued, granted or given by any
Governmental Authority and required under Environmental Laws for the conduct of
the Business as currently conducted.


“Estimated Closing Cash” shall mean the amount of Cash as of the Closing Date as
estimated by

-63-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Sellers’ Representative prior to the Closing Date pursuant to Section 2.1(a)


“Estimated Closing Indebtedness” shall mean the amount of Indebtedness as of the
Closing Date as estimated by Sellers’ Representative prior to the Closing Date
pursuant to Section 2.1(a).


“Estimated Closing Indebtedness Assets” shall mean the amount of Indebtedness
Assets as of the Closing Date as estimated by Sellers’ Representative prior to
the Closing Date pursuant to Section 2.1(a).


“Estimated Closing Indebtedness Liabilities” shall mean the amount of
Indebtedness Liabilities as of the Closing Date as estimated by Sellers’
Representative prior to the Closing Date pursuant to Section 2.1(a).


“Estimated Closing Working Capital” shall mean the amount of Closing Working
Capital as of the Closing Date as estimated by Sellers’ Representative prior to
the Closing Date pursuant to Section 2.1(a).


“Exhibits” shall mean the exhibits to this Agreement.


“Facilities” shall mean the (i) production facility of the Target Company at
Metallstraße 1, 41751 Viersen, Germany; (ii) the sales office and storage area
of the Target Company at Bergkällavägen 34, Sweden; (iii) the production
facility of Antwerp Slitter at Terminal Zuid, Haven 104, 2030 Antwerpen,
Belgium; (iv) the sales office of USG Interiors Espana S.L. at C/Juan Ramon
Jimenez, 9, 28 036 Madrid, Spain; (v) the head office of USG France S.A.S. at 32
Rue de la Grande Fontaine, 78100 Saint-Germain-en-Laye, France; (vi) the
production facilities of USG France S.A.S. at Z.I. Nord, 9 Rue des
Livraindières, 28100 Dreux, France; (vii) the production facility of USG
Interiors Hellas E.P.E. at Agrotemaxio 592, P.O.1362, 57022, N.Magnisia
Thessaloniki, Greece; (viii) the production facility of USG Leasing RUS LLC at
192102, St. Petersburg, Salov Road, etc. 45F, Russia; (ix) the production
facility of USG Building Systems RUS LLC at 456442, Chebarkul, Stantsyonnaya ul.
49D, Russia; (x) the production facility of USG (U.K.) at 1 Swan Road, South
West Industrial Estate, Peterlee, Co. Durham, SR8 2HS, United Kingdom; (xi) the
sales office of USG Interiors Hellas E.P.E. at Akad. Metodi Popov Str., bl. 48,
entr. V, fl. 2, 1113 Sofia, Bulgaria; (xii) the sales offices of the Target
Company at Meza iela 4, Riga, Latvia, LV 1048, (xiii) the sales office of
the Target Company at  ul Byslawska 82, p.315, 04-994 Warszawa, Poland, and
(xiv) Cakmak Mah. Ikbal Cad. Mercimek Sok. Camli Sit., A Blok D:2 34770
Umraniye/ Istanbul, Turkey.


“Final Closing Accounts” shall have the meaning set forth in Section 2.2.2(d).


“Final Closing Statements” shall have the meaning set forth in Section 2.2.2(d).


“Final Purchase Price” shall have the meaning set forth in Section 2.2.3(e).


“Final Indebtedness” shall have the meaning set forth in Section 2.2.3(b).


“Final Working Capital” shall have the meaning set forth in Section 2.2.3(a).


“First Indemnification Period” shall have the meaning set forth in Section
11.6(a)(ii).


“Governmental Approvals” shall mean the approvals or consents from Governmental
Authorities,

-64-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

or the passage of time required by Law, required for the consummation the
transactions contemplated in this Agreement as listed in Schedule 3.3(a).


“Governmental Authority” shall mean any supranational, national, federal, state,
provincial, country, municipal or local government, foreign or domestic, or the
government of any political subdivision of any of the foregoing, or any entity,
authority, agency, ministry or other similar body exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government, including any authority or other quasi-governmental
entity established by any of the foregoing governmental authorities to perform
any of such functions.


“Grants” shall have the meaning set forth in Section 5.12.


“Group Insurance Policies” shall mean Sellers’ Group insurance policies
applicable to the Transferred Companies, the Transferred Assets and the Business
to be terminated at Closing.


“Hazardous Material” shall have the meaning set forth in Section 12.1(c).


“Indebtedness” shall mean the result of the aggregate Indebtedness Liabilities
plus the aggregate Cash plus the aggregate Indebtedness Assets. A sample
calculation of the Indebtedness for the financial year 2011 based on the
principles set out in this definition of Indebtedness is attached hereto as
Exhibit D.


“Indebtedness Assets” shall mean the aggregate amount of (i) marketable
securities of the Transferred Companies, (ii) any other cash equivalent of the
Transferred Companies and (iii) loans by the Transferred Companies to any third
party debtor (including any member of the Sellers’ Group, other than the
Transferred Companies or the Asset Seller).


“Indebtedness Liabilities” shall mean the result of (a) the aggregate amount of
bank loans, bonds, facilities, overdrafts or presently used lines of credit owed
by the Transferred Companies to any creditor, including any member of the
Sellers’ Group (other than the Transferred Companies or the Asset Seller) plus
(b) liabilities derived from dividends declared but not yet paid out.


“Indemnifiable Taxes” shall have the meaning set forth in Section 11.2(b).


“Indemnified Party” shall have the meaning set forth in Section 11.4.1.


“Indemnifying Party” shall have the meaning set forth in Section 11.4.1.


“Independent Accounting Firm” shall have the meaning set forth in Section
2.2.2(b).


“Individual Insurance Policies” shall mean the insurance policies applicable to
the Transferred Companies, the Transferred Assets and the Business, except for
the Group Insurance Policies.


“Insurance Policies” shall mean the Individual Insurance Policies and the Group
Insurance Policies.


“Intellectual Property” means the rights associated with or arising out of any
of the following: (i) patents and patent applications, together with all
reissuances, divisionals, continuations, continuations-in-part, revisions,
renewals, extensions, and reexaminations thereof, and any identified invention
disclosures; (ii) trade secret rights and corresponding rights in confidential
information

-65-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

and other non-public information (whether or not patentable), including
formulas, compositions, inventor’s notes, discoveries and improvements, know
how, manufacturing and production processes and techniques, testing information,
research and development information, inventions, invention disclosures,
unpatented blueprints, drawings, specifications, designs, plans, proposals and
technical data, business and marketing plans, market surveys, market know-how
and customer lists and information; (iii) all copyrights, copyrightable works,
rights in databases, data collections, “moral” rights, mask works, copyright
registrations and applications therefor and corresponding rights in works of
authorship; (iv) all trademarks, service marks, logos, trade dress and trade
names and domain names indicating the source of goods or services, and other
indicia of commercial source or origin (whether registered, common law,
statutory or otherwise), all registrations and applications to register the
foregoing anywhere in the world and all goodwill associated therewith; (v) all
Internet electronic addresses, uniform resource locators and alphanumeric
designations associated therewith and all registrations for any of the
foregoing; and (vi) any similar, corresponding or equivalent rights to any of
the foregoing anywhere in the world.


“Inventory” shall mean all inventories of goods, raw materials, auxiliary
materials, supplies, parts, spare parts, maintenance parts, work-in-process and
finished goods.


“IP License” shall have the meaning set forth in Section 5.17(b).


“Knauf Group” shall mean Knauf Gips KG and Gebr. Knauf Verwaltungsgesellschaft
KG or any of the companies being Affiliates, including but not limited to the
Share and Asset Buyer, to the aforementioned companies.


“Knowledge of Sellers”, “to Sellers’ Knowledge” and other similar terms shall
mean the actual knowledge (positive Kenntnis) of the individuals listed in
Exhibit E to this Agreement or the deemed knowledge of the individuals listed in
Exhibit E after having made due inquiry with the individuals listed in Exhibit F
to this Agreement.


“KPMG Financial Book” shall mean the financial report as of May 25, 2012
prepared by KPMG AG Wirtschaftsprüfungsgesellschaft, Stuttgart, Germany, and
addressed to USG Interiors, Inc.


“Law” shall mean any applicable statutes, laws, rules, regulations, orders,
ordinances, codes and decrees other than any European Directive not yet
implemented in the relevant jurisdiction's legal system, in force and with an
implementation date effective on or before the Closing Date.


“Leased Real Property” shall have the meaning set forth in Section 5.7(a).


“Liability” shall mean liabilities or obligations of any nature, whether known
or unknown, whether absolute, accrued, contingent, due or to become due, and
whether or not required to be reflected on a balance sheet.


“License Agreements” shall mean the Copyright License Agreement, the Trade
Secrets License Agreement, the Trademark License Agreement and the Trademark and
Domain Name License Agreement.


“Licensed IP” shall have the meaning set forth in Section 5.17(b).


“Liens” shall mean any lien, security interests, claims, prior assignments,
mortgages, charges,

-66-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

pledges, conditional sales contracts, collateral security arrangements and other
title retention arrangements, restrictions (including, in the case of real
property, rights of way, use restrictions, and other reservations or limitations
of any nature) or encumbrances whatsoever.


“Losses” shall mean any and all liabilities, losses, damages (excluding any
indirect or consequential damages such as, without limitation, loss of products,
loss of profits or loss of revenues, loss of contracts or loss of goodwill),
payments, reasonable out of pocket costs and expenses (including interests and
reasonable attorneys' fees). Losses shall not include internal salaries and
other internal corporate general and administrative costs.


“Main Liability Cap” shall have the meaning set forth in Section 11.6(a)(ii).


“Management Accounts” shall mean the quarterly accounts prepared by the
management of the Target Company for the first quarter of 2012 as being attached
as Exhibit G.


“Material Adverse Effect” shall mean any event, occurrence or fact, (a) which
occurs or arises at any time between the date hereof and the Closing Date, (b)
which is not caused totally or partially by: (i) general financial, economic,
market, or political conditions, including, without limitations, those affecting
Greece or Spain; (ii) economic or business conditions affecting the building
materials industry generally; (iii) any act or omission by the Buyers or any of
their Affiliates, (iv) any transactions contemplated by this Agreement, (c)
which materially and adversely affects or changes the Business and the
Transferred Companies taken as a whole, and (d) which shall not have been cured
in all material respects by the Sellers prior to the Closing Date.


“Material Consents” shall have the meaning set forth in Section 1.5.2(a).


“Material Contracts” shall have the meaning set forth in Section 5.8(a).


“Methodologies” shall mean the methodologies described in Exhibit H.


“Mutual Conditions” shall have the meaning set forth in Section 3.3.


“Negotiation Period” shall have the meaning set forth in Section 2.2.2(b).


“Non-Assignable Items” shall have the meaning set forth in Section 1.5.1.


“Notice” shall have the meaning set forth in Section 11.4.1.


“Objection” shall have the meaning set forth in Section 2.2.2(a).


“Opted Real Property” shall have the meaning set forth in Section 5.7(a).


“Owned Fixed Assets” shall have the meaning set forth in Section 5.6(a).


“Owned IP” shall have the meaning set forth in Section 5.17(a).


“Owned Real Property” shall have the meaning set forth in Section 5.7(a).


“Party(ies)” shall have the meaning set forth in the recitals.

-67-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION



“Patent Assignment Agreement” shall mean that patent assignment agreement by and
among United States Gypsum Company and USG Interiors, LLC, on the one hand, and
Share Buyer, on the other hand, to be entered into on and as of the Closing
Date.


“Pension Schemes” shall have the meaning set forth in Section 5.19(e).


“Permitted Liens” shall mean:


(a)
liens for Tax, assessments or government charges or levies not yet due and
delinquent or being contested in good faith;



(b)
easements and encroachments; and



(c)
retention of title and provisions entered into in the ordinary course of
business consistent with past practice which in any such case do not impair in
any material respect the conduct of the Business, or the use or value of any of
the Transferred Assets used at Closing.



“Permits” shall mean all licenses, permits and approvals issued by any
Governmental Authority used or necessary for the conduct of the Business as
currently conducted.


“Person” shall mean any individual, corporation, partnership, joint venture,
association or any other entity and any Governmental Authority.


“Purchase Price” shall have the meaning set forth in Section 2.1(b).


“Preamble” shall mean the preamble to this Agreement.


“Real Property” shall have the meaning set forth in Section 5.7(a).


“Reference Date Accounts” shall mean the financial statements of each of the
Transferred Companies and the Asset Seller as of and for the year ended December
31, 2011, audited or unaudited, as the case may be and indicated therein, and
attached as Exhibit I hereto.


“Reference Date” shall mean December 31, 2011.


“Related Agreements” shall mean the License Agreements and the Patent Assignment
Agreement in substantially the form attached hereto as Schedules.


“Required Antitrust Authorities” shall have the meaning set forth in Section
8.5(a).


“Required Materials” shall have the meaning set forth in Section 5.22.


“Restructuring” shall have the meaning set forth in Section 7.9.


“Restructuring Steps” shall mean the activities described in Schedule 3.3(b).


“Retained Assets” shall have the meaning set forth in Section 1.3.2.

-68-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION



“Retained Contracts” shall have the meaning set forth in Section 1.3.2(d).


“Retained IP” shall have the meaning set forth in Section 1.3.2(e).


“Retained Liabilities” shall have the meaning set forth in Section 1.4.2.


“Retained Names” shall have the meaning set forth in Section 8.2.


“Retained Pension Plan” shall have the meaning set forth in Section 1.3.2(f).


“Review Period” shall have the meaning set forth in Section 2.2.2(a).


“Schedules” shall have the meaning set forth in Section 11.9(a).


“Second Indemnification Period” shall have the meaning set forth in Section
11.6(a)(iii).


“Sellers” shall have the meaning set forth in the recitals.


“Sellers’ Conditions” shall have the meaning set forth in Section 3.2.


“Sellers’ Group” shall mean Sellers’ Representative and its Affiliates.


“Sellers’ Guarantees” shall have the meaning set forth in Section 5.


“Seller Indemnified Party” shall have the meaning set forth in Section 11.1.


“Seller Indemnifying Party” shall have the meaning set forth in Section 11.2.


“Sellers’ Representative” shall have the meaning set forth in Section 13.1.


“Share Buyer” shall have the meaning set forth in the recitals.


“Shares” shall mean 100% of the shares in the Target Company.


“Share Seller” shall have the meaning set forth in the recitals.


“Tangible Personal Property” shall have the meaning set forth in
Section 1.3.1(c).


“Target Company” shall mean USG Deutschland GmbH, a German limited liability
company (Gesellschaft mit beschränkter Haftung) with its registered seat in
Viersen, Germany, and registered with the commercial register at the local court
(Amtsgericht) of Mönchengladbach under HRB 9620.


“Target Working Capital” shall mean twelve million nine hundred forty-two
thousand Euros (EUR 12,942,000). The basis for the calculation is set forth in
Exhibit J.


“Tax” means any federal, state or local tax, including net income, corporation,
gross income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, profits, license, salary withholding / wage, other withholding,
excise, severance, stamp, occupation, premium, property or windfall profits

-69-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

taxes, customs duties, social security contributions, de-grouping or similar
charges (including equivalent impositions under the laws of any other
jurisdiction), or other taxes or public contributions (Beiträge, Gebühren),
irrespective whether (i) owed as tax payer or as a successor liability, a
secondary liability or a joint liability, (ii) assessed, to be withheld or
payable by law or (iii) owed pursuant to a contractual tax indemnification
obligation based e.g. on sales agreements or tax allocation agreements
(Steuerumlageverträge), together with any interest and any penalties, additions
to tax or additional amounts within the meaning of section 3 para. 4 of the
German Tax Code or any equivalent levy under the laws of any other jurisdiction
imposed by any domestic or foreign Taxing Authority.


“Tax Indemnification Payment” shall have the meaning as set forth in Section
11.2(b).


“Tax Returns” shall mean any return, report, information return or other
document (including schedules or any related or supporting information) filed or
required to be filed with respect to any Tax.


“Taxing Authority” shall mean any Governmental Authority responsible for the
assessment, imposition, collection or administration of any Tax.


“Territory” shall mean (i) central and eastern region (which shall comprise
Albania, Armenia, Austria, Azerbaijan, Belarus, Belgium, Bosnia and Herzegovina,
Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, Georgia,
Germany, Greece, Hungary, Iceland, Israel, Italy, Kazakhstan, Latvia, Lithuania,
Northern Cyprus, Kosovo, Gibraltar, Faroe Islands, Abkhazia, Ukraine, Turkey,
Switzerland, Sweden, Slovenia, Slovakia, Serbia, San Marino, Russia, Romania,
Poland, Norway, Netherlands, Montenegro, Moldova, Malta, Republic of Macedonia,
Luxembourg, Kyrgyzstan, Tajikistan, Turkmenistan and Uzbekistan) and (ii) west
region (which shall comprise Liechtenstein, Andorra, France, Ireland, Monaco,
Portugal, Spain, United Kingdom, Guernsey, Isle of Man and Jersey).


“Tenders” shall have the meaning set forth in Section 1.5.3(a).


“Terminated Intragroup Agreements” shall have the meaning set forth in
Section 7.3.


“Third Party Claim” shall have the meaning set forth in Section 11.4.1.


“Third Party Consent” shall have the meaning set forth in Section 1.5.1.


“Third Person” shall mean any Person other than the Parties or any of their
Affiliates.


“Threshold Amount” shall have the meaning set forth in Section 11.6(b).


“Trade Secrets License Agreement” shall mean the trade secret license agreement
by and among United States Gypsum Company and USG Interiors, LLC, on the one
hand, and Share Buyer, on the other hand, to be entered into on and as of the
Closing Date.


“Trademark License Agreement” shall mean the trademark license agreement by and
among United States Gypsum Company and USG Interiors, LLC, on the one hand, and
Share Buyer, on the other hand, to be entered into on and as of the Closing
Date.



-70-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

“Trademark and Domain Name License Agreement” shall mean the trademark and
domain name license agreement by and among USG Corporation, on the one hand, and
Share Buyer, on the other hand, to be entered into on and as of the Closing
Date.


“Transaction Documents” shall mean this Agreement, the Related Agreements and
all other agreements and instruments executed and delivered or to be executed
and delivered in connection herewith.


“Transferred Assets” shall have the meaning set forth in Section 1.3.1.


“Transferred Companies” shall mean those companies listed at Exhibit K hereto.


“Transferred Contracts” shall have the meaning set forth in Section 1.3.1(e).


“Transferred Employees” shall mean (i) the Transferred UK Employees and (ii) all
employees of the Transferred Companies, as listed in Schedule 5.18(a).


“Transferred IP” shall have the meaning set forth in Section 1.3.1(d).


“Transferred Shares” shall mean (i) the Shares and (ii) the shares or interests
(directly or indirectly) held by the Target Company in the other Transferred
Companies.


“Transferred UK Employees” shall have the meaning set forth in Section 8.1(a).


“Transfer Taxes” shall have the meaning set forth in Section 9.5(a).


“Unadjusted Purchase Price” shall have the meaning set forth in
Section 2.1(c)(ii).


“UKVATA” shall have the meaning set forth in Section 5.7(a).


“Uncapped Indemnity” shall have the meaning set forth in Section 11.6(a)(i).


“US GAAP” means the standards and interpretations known as the “United Stated
Generally Accepted Accounting Principles”.


“VAT Order” shall have the meaning set forth in Section 6.6(a)(v).


“Working Capital” shall mean the working capital of the Acquired Interests to be
determined as follows:
1.
customer receivables (unpaid invoices minus customer rebates minus quality
reserves (as set out in the KPMG Financial Book on page 118) after reserve for
bad debt (as set out in the KPMG Financial Book on page 115)); PLUS

2.
Inventory after reserve for slow-moving, obsolete and damaged items (as set out
in the KPMG Financial Book on page 110); MINUS

3.
accounts payable (as set out in the KPMG Financial Book on pages 26 and 113) and
inter-company payables and intra-company payables (except for the loans granted
by the Target


-71-


DAC11719918

--------------------------------------------------------------------------------

EXECUTION VERSION

Company to USG Ventures-Europe GmbH) (both as set out in the KPMG Financial Book
on pages 26, 111 and 131).
A sample calculation of the Working Capital for the financial year 2011 based on
the principles set out in this definition of Working Capital is attached hereto
as Exhibit L.







-72-


DAC11719918